 



Exhibit 10.2
FORM OF LIMITED LIABILITY COMPANY AGREEMENT
OF
INTERNATIONAL AUTOMOTIVE COMPONENTS GROUP NORTH AMERICA, LLC
     This Limited Liability Company Agreement (the “Agreement”), as it may be
further amended, dated as of                     , 2007 (the “Effective Date”),
is by and among International Automotive Components Group North America, LLC, a
Delaware limited liability company (the “Company”), and the Stockholders
identified on Schedule 1, and provides the terms under which the Company was
organized and will operate.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:
I. ORGANIZATIONAL MATTERS
     1.1 Formation/Purpose. (a) The formation of the Company, a single employer
separate and apart from any other entity, without limitation, as a Delaware
limited liability company under the Delaware Limited Liability Company Act of
1992, as amended (the “Act”), and all actions taken by the Person who executed
and filed its certificate of formation are hereby adopted and ratified, such
Person being an “authorized person” within the meaning of the Act.
          (b) The Company is organized to (i) be a holding company for various
automotive interiors systems components businesses, including the Lear North
American ISD Business, and (ii) engage in all such other lawful transactions and
business activities as may be determined by the Board, subject to
Section 3.4(c).
     1.2 Governance as if a Delaware Corporation. The rights of the members of
the Company (which are referred to herein as “Stockholders”) will be governed by
the applicable Constituent Documents, which will be interpreted as if the
Company were a corporation incorporated under the Delaware General Corporation
Law (the “DGCL”) and its members were stockholders of such corporation.
Notwithstanding the foregoing:
          (a) Except as required by the Act, neither the Charter, any amendments
thereto nor any other organizational instrument (other than the Certificate of
Formation) will be required to be filed with the Secretary of State of the State
of Delaware as required under Sections 101, 103, 241 or 242 of the DGCL (any
such document which would otherwise be so required to be filed with the
Secretary of State of the State of Delaware will be filed with the Secretary of
the Company);
          (b) All taxes and fees otherwise payable by the Company pursuant to
Section 391 of the DGCL will be determined under and payable solely in
accordance with the Act; and

 



--------------------------------------------------------------------------------



 



          (c) Notwithstanding any other provision hereof, neither the Company
nor any other Person will be subject to the provisions of DGCL Sections 145,
154, 160(a), 170, 172, 173, 174, 203, 220 or 282.
     1.3 Liability to Third Parties. Except as otherwise set forth in this
Agreement or the other Constituent Documents, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise, will
be solely its debts, obligations and liabilities and none of the direct or
indirect equity holders, directors or Affiliates of the Company (the “Company
Persons”) will be personally obligated for any such debt, obligation or
liability. Except as set forth in this Agreement or the other Constituent
Documents, no Company Person will be (i) liable for any debts, obligations or
liabilities, whether arising in contract, tort or otherwise, of the Company or
any other Company Person or (ii) required to loan or contribute any funds to the
Company.
     1.4 Powers. The Company will possess and may exercise all of the powers and
privileges granted by the Act, the DGCL (as if the Company were a corporation),
any other law or this Agreement, together with any powers incidental thereto, so
far as such powers and privileges are necessary or convenient to the conduct,
promotion or attainment of its permitted business purposes or activities.
Without limiting the generality or effect of any other provision hereof, the
Company will have the power to effect the acquisition of any business or take
any other action consistent with the DGCL. As to any third person or entity, the
signature of any officer of the Company on any document will be conclusive
evidence of the authority of such officer to execute such document for and on
behalf and in the name of the Company.
     1.5 Fiduciary Duties. No director of the Company shall be personally liable
to the Company or any of its Stockholders for monetary damages for breach of
fiduciary duty as a director, provided that the foregoing provision shall not
eliminate or limit the liability of a director (i) for breach of such director’s
duty of loyalty to the Company or its Stockholders, (ii) for acts or omissions
not in good faith or which involve intentional misconduct or a knowing violation
of law, or (iii) for any transaction from which such director derived an
improper personal benefit.
II. CAPITALIZATION
     2.1 Capitalization. The capitalization of the Company is as set forth in
the Charter. Subject to Sections 3.2 and 3.4(c), the Board has the authority to
issue additional Capital Stock, which may include different classes of equity.
     2.2 Stockholders. (a) As of the Effective Date, and as a condition to the
closing of the Lear Acquisition Agreement, the Stockholders will make the
following capital contributions to the Company: (i) Lear NAOC will contribute
$25 million in cash in exchange for twenty-five percent (25%) of the Capital
Stock and $300,000 in exchange for the Lear Warrant, (ii) WLR will contribute
$50 million in cash in exchange for fifty percent (50%) of the Capital Stock,
and (iii) Franklin will contribute $25 million in cash in exchange for
twenty-five percent (25%) of the Capital Stock. As of the Effective Date, after
giving effect to such capital contributions, the name and address of each of

2



--------------------------------------------------------------------------------



 



the Stockholders and the number of shares of Capital Stock and percentage
holding of each of them respectively is as set forth on Schedule 1, and, as of
the Effective Date, no other parties shall own or have rights to acquire any
Capital Stock of the Company.
          (b) Subject to Sections 3.2 and 3.4(c), the Company is authorized to
issue Capital Stock in exchange for either capital contributions, or the
provision of services (together, “Capital Stock Consideration”), having a Fair
Market Value equal to the value of the Capital Stock issued as determined in
good faith by the Board. The amount of Capital Stock held by each Stockholder
shall not be affected by either (i) any issuance by the Company of Capital Stock
to other Stockholders, (ii) any change in the Capital Account of such
Stockholder (other than such changes to reflect additional Capital Stock
Consideration from such Stockholder in exchange for new Capital Stock) or
(iii) any distributions not in redemption of Capital Stock. The shares of
Capital Stock shall be certificated and the Board shall maintain, or cause to be
maintained, a Capital Stock ledger. No Stockholder shall be required to make any
additional capital contributions to the Company.
          (c) Except as otherwise provided in this Agreement, no Person other
than the parties set forth on Schedule 1 will be a Stockholder of the Company,
and no Capital Stock of the Company will be issued or transferred, without
compliance with the terms and provisions of the Company’s Constituent Documents
and the execution by any such Person of a joinder to this Agreement whereby such
Person agrees to be bound by this Agreement and the Company’s other Constituent
Documents.
          (d) WLR is the “Majority Stockholder”; provided that once WLR ceases
to own 10% or more of the Common Stock of the Company, it will no longer be the
Majority Stockholder for any purpose hereunder.
          (e) Franklin and Lear NAOC are the “Minority Stockholders”; provided
that upon the earlier of (i) a Minority Stockholder ceasing to own 5% or more of
the Common Stock of the Company or (ii) a Minority Stockholder selling or
transferring more than 20% of the Common Stock it held as of the Effective Date
other than to a Permitted Transferee or in connection with a pledge (or exercise
pursuant thereto), it will no longer be a Minority Stockholder for any purpose
hereunder; provided however, that in no event shall Lear NAOC cease to be a
Minority Stockholder under clause (i) prior to the date that is eighteen months
after the Effective Date.
          (f) For purposes of the Act, the Stockholders are the members of the
Company.
     2.3 2007 EBITDA. The Company shall deliver to the Stockholders, no later
than 15 days after the Company’s receipt of its audited consolidated financial
statements for the year ending December 31, 2007, the Company’s calculation of
2007 EBITDA (the “Company Calculation”).
     (a) The Company Calculation shall be prepared in good faith, based on the
Company’s books and records and, for consolidated net income and the items in

3



--------------------------------------------------------------------------------



 



subsections (i) (ii), (iii), (iv), (vii), (viii), (ix) and (xii) in the
definition of 2007 EBITDA, in accordance with U.S. generally accepted accounting
principles.
          (b) If Lear disagrees with the Company Calculation, Lear shall provide
written notice (a “Dispute Notice”) to the Company and the other Stockholders of
its objection(s) to such calculation. If Lear does not provide a Dispute Notice
within 45 days after the Company’s delivery of the Company Calculation, the 2007
EBITDA set forth therein shall be deemed the finally determined 2007 EBITDA. If
Lear delivers a Dispute Notice, the Company and Lear will use good faith efforts
during the 30-day period after the delivery of such Dispute Notice (the
“Resolution Period”) to seek to resolve the differences set forth therein. If
the Company and Lear cannot reach written agreement during the Resolution
Period, their disagreements, limited to those issues still in dispute, will be
submitted by the parties for determination by the Accounting Firm.
          (c) During the period beginning on the date of the delivery of the
Company Calculation and ending upon the final determination of 2007 EBITDA
(including the Resolution Period, if necessary), the parties will provide to
each other such reasonable access to personnel involved in the Company
Calculation and to financial and other information of the Company as it may
request in good faith to determine 2007 EBITDA.
          (d) The Company and the Stockholders shall use their reasonable best
efforts to cause the Accounting Firm to submit its written statement of its
adjudication of the disputes regarding 2007 EBITDA within 30 days after
submission of the matter to the Accounting Firm. The determination of the
Accounting Firm shall constitute an arbitral award that is final, binding and
unappealable and upon which a judgment may be entered by any court having
jurisdiction thereof. In acting hereunder, the Accounting Firm shall be entitled
to the privileges and immunities of arbitrators.
          (e) If the finally determined 2007 EBITDA is less than $41,666,666.67,
the Stockholders will contribute to the Company an amount (the “Shortfall
Amount”) in cash equal to the lesser of (i) three times the amount by which 2007
EBITDA is less than $41,666,666.67 and (ii) $60 million. Each of the
Stockholders will contribute to the Company an amount equal to the product of
(x) its respective Company Common Stock Percentage Interests, multiplied by
(y) the total aggregate additional capital contribution required of all the
Stockholders.
          (f) The amount of any additional capital contribution required
hereunder shall be payable solely by a release of the Escrowed Funds (together
with any income earned on such released funds) or from a drawdown on a Letter of
Credit posted in lieu of depositing funds in escrow.
          (g) If the finally determined 2007 EBITDA is equal to or greater than
$41,666,666.67, each of the Stockholders will be entitled to the return of its
entire escrow deposit (plus any income thereon) under the Escrow Agreement.
Similarly, each Stockholder shall be entitled to have returned promptly from the
escrow account the amount by which such Stockholder’s total Escrowed Funds
exceeds such

4



--------------------------------------------------------------------------------



 



Stockholder’s additional capital contribution required pursuant to subsection
(e) above (together with any income earned on such released funds).
          (h) Within three Business Days after the final determination of 2007
EBITDA, the Company and the Stockholders will provide the escrow agent under the
Escrow Agreement with joint written instructions to disburse the funds held in
escrow thereunder in accordance with the terms of this Agreement and the Escrow
Agreement.
          (i) The Company and the Stockholders agree that no additional shares
of Capital Stock will be issued in respect of additional capital contributions
pursuant to this Section 2.3(e), except to prevent dilution vis-à-vis a third
party Stockholder who has purchased shares of Capital Stock or Options between
the Effective Date and the date of such capital contribution; provided that the
Stockholders’ percentage of ownership of the Company relative to each other
shall stay substantially the same following such capital contribution.
          (j) The Company and Stockholders agree that any amounts paid pursuant
to Section 2.3(e) shall for purposes of the Code be accorded treatment as a
capital contribution pursuant to Section 721 of the Code and none of the parties
will take any action or position inconsistent with such treatment under the
Code.
     2.4 Escrowed Funds; Letter of Credit. As of the Effective Date, each of
Lear NAOC, WL Ross and Franklin shall (a) execute and deliver the Escrow
Agreement and (b) deliver to the escrow agent under the Escrow Agreement its
respective portion of the Escrowed Funds to be deposited into the escrow account
established pursuant to the Escrow Agreement by delivery to such escrow agent of
cash or an irrevocable letter of credit in a form reasonably acceptable to Lear
NAOC, in the case of a Letter of Credit for the account of WL Ross or Franklin,
and to WL Ross and Franklin, in the case of a Letter of Credit for the account
of Lear NAOC (each a “Letter of Credit” and collectively, the “Letters of
Credit”). The Escrowed Funds (including the Letters of Credit) shall be used
solely as contemplated by Section 2.3.
III. GOVERNANCE
     3.1 Charter and Bylaws. Except as provided in this Agreement, the Company
will be governed by the Charter and Bylaws.
     3.2 Preemptive Rights. After the Effective Date, the Company will not
issue, sell or exchange, agree to issue, sell or exchange, or reserve or set
aside for issuance, sale or exchange, any Capital Stock or Options
(collectively, the “Preemptive Securities”), unless the Company has first
offered to sell to each of the Stockholders such Stockholder’s Pro Rata Share
(as defined below) of the Preemptive Securities, at a price and on such other
terms as have been specified by the Company in writing delivered to each such
Stockholder (the “Preemptive Offer”), which Preemptive Offer will be on terms
substantially identical to the terms of the Company’s proposed issuance, sale or
exchange of Preemptive Securities and will remain open and irrevocable for a
period of 20 Business Days from the date it is delivered by the

5



--------------------------------------------------------------------------------



 



Company (the “Preemptive Offer Period”). Notwithstanding the foregoing,
Preemptive Securities will not include (a) Options or other equity securities or
rights issued pursuant to an Employee Plan approved by the Board (subject to
Section 3.4(b)(ii)) and any Capital Stock issued upon the exercise of any such
Options or other equity securities so long as such Options issued or the equity
securities issuable upon exercise of such Options do not represent in excess of
10% of the fully diluted Common Stock, (b) the Lear Warrant or any equity
securities issued pursuant to the terms of the Lear Warrant, (c) equity
securities issued by the Company as direct consideration in connection with the
acquisition of another business entity by the Company or a Subsidiary, whether
by merger, purchase of all or substantially all of the assets of such entity or
otherwise, (d) securities issued as a result of any split of, reclassification,
subdivision of or other distribution pro rata with respect to, the equity
securities of the Company, or (e) any equity securities issued in a Public
Offering or pursuant to the Reorganization. Each Stockholder may elect to
purchase (or to have its designated Affiliate that is also, or simultaneously
with such purchase becomes, a Stockholder, purchase) all or any portion of such
Stockholder’s Pro Rata Share of the Preemptive Securities as specified in the
Preemptive Offer at the price and on the terms specified therein by delivering
written notice of such election to the Company as soon as practicable but in any
event before the expiration of the Preemptive Offer Period. Any Preemptive
Securities not elected to be purchased by the end of the Preemptive Offer Period
will be reoffered for a five-day period by the Company on a pro rata basis to
the Stockholders who have elected to purchase their full Pro Rata Share of the
Preemptive Securities. In the event the Stockholders fail to exercise in full
their preemptive rights as set forth above with respect to the Preemptive
Securities, the Company shall have 60 days thereafter to sell such Preemptive
Securities, at a cash or cash equivalent price that is not less than the price
specified in the Preemptive Offer. In the event the Company has not sold the
Preemptive Securities within such 60-day period, the Company shall not
thereafter issue or sell any Preemptive Securities without first complying with
the first offer rights set forth in this Section 3.2. Each Stockholder’s “Pro
Rata Share” of Preemptive Securities is the product of (x) the total number of
Preemptive Securities and (y) a fraction, the numerator of which is the total
number of shares or units of Common Stock then owned by such Stockholder and the
denominator of which is the total number of shares or units of Common Stock then
outstanding.
     3.3 Board Composition and Representation. (a) The number of directors
comprising the Board will not exceed five. Subject to Section 3.3(b) and
Section 3.3(c), the directors comprising the Board will consist of (i) two (or,
in the circumstances described in Section 3.3(b), three) representatives
designated by WLR (as long as WLR is the Majority Stockholder), one of whom will
be the Chairman of the Board, (ii) one representative designated by Franklin (as
long as Franklin is a Minority Stockholder), and (iii) (if Lear NAOC so elects)
one representative designated by Lear NAOC (as long as Lear NAOC is a Minority
Stockholder). The composition of the Board as of the Effective Date will be as
specified on Schedule 2. Lear NAOC may elect to designate a director by
providing written notice to the Company to that effect identifying its designee.
Such designee shall become a director on the earlier to occur of (i) the third
Business Day after delivery of such notice and (ii) the day on which WLR
designates its third director. Each Stockholder agrees to vote or cause its
shares of Common Stock to be

6



--------------------------------------------------------------------------------



 



voted at any meeting of the Stockholders and any and all postponements and
adjournments thereof or in any other circumstances in which a vote, consent or
other approval (including by written consent) is sought to elect or remove the
directors designated pursuant to this Section 3.3 to serve on the Board and any
other similar matter.
          (b) If and for so long as Lear NAOC exercises its right to designate a
director, WLR shall be entitled to designate a total of three representatives to
the Board pursuant to Section 3.3(a).
          (c) If WLR ceases to be the Majority Stockholder or Franklin or Lear
NAOC ceases to be a Minority Stockholder, the director(s) that the Stockholder
that is no longer the Majority Stockholder or a Minority Stockholder, as
applicable, had been entitled to designate will be designated by a Majority in
Interest.
          (d) Directors may be removed at any time with or without cause. A
director may only be removed by the affirmative vote of the Stockholder(s)
entitled to designate such director. In the event that a vacancy in the Board is
created at any time by the death, disability, retirement, resignation or removal
(with or without cause) of any director, such vacancy may be filled only by the
Stockholder(s) entitled to designate such director pursuant to this Section 3.3.
          (e) The composition of each Subsidiary Board for a wholly-owned
Subsidiary that is incorporated or formed in the United States of America shall
be the same as that of the Board.
          (f) Directors appointed to the Board will be compensated in accordance
with the Bylaws.
          (g) The Company and the Stockholders will take all action necessary to
cause the Subsidiaries of the Company to implement and not contradict the
actions and resolutions of the Board.
          (h) If and for so long as Lear NAOC does not exercise its right to
designate a Board director pursuant to Section 3.3(a), it will be entitled to
designate one representative to attend meetings of the Board, any board of
directors (or equivalent governing body) of any controlled Subsidiary (each, a
“Subsidiary Board”) or any committee thereof in a non-voting observer category
(the “Observer”). The Observer will have no voting rights with respect to any
decision of the Board, or any committee of the Board. The Company will provide
written notice to the Observer of each meeting of the Board or Subsidiary Board
or any committee thereof at the same time and in the same manner as notice is
given to the members of the Board or Subsidiary Board and will furnish to the
Observer copies of all written materials and other information (including copies
of meeting minutes) at the same time as given to directors at, in advance of, or
subsequent to such meetings. Lear NAOC’s right to designate an Observer will
terminate if it ceases to be a Minority Stockholder.

7



--------------------------------------------------------------------------------



 



          (i) Lear NAOC and Franklin will each be entitled to designate one
representative to attend meetings of any board of directors (or equivalent
governing body) of any controlled foreign Subsidiary (each a “Foreign Subsidiary
Board”) or any committee thereof in a non-voting observer category (the “Foreign
Subsidiary Observer”). The Foreign Subsidiary Observer will have no voting
rights with respect to any decision of the Foreign Subsidiary Board or any
committee of the Foreign Subsidiary Board. The Company will assure that there is
provided to each Foreign Subsidiary Observer written notice of each meeting of
the Foreign Subsidiary Board at the same time and in the same manner as notice
is given to the members of the Foreign Subsidiary Board and will furnish to each
Foreign Subsidiary Observer copies of all written materials and other
information (including copies of meeting minutes) at the same time as given to
directors at, in advance of, or subsequent to such meetings. Lear NAOC’s right
and Franklin’s right to designate a Foreign Subsidiary Observer will terminate
if it ceases to be a Minority Stockholder.
          (j) The Company shall pay all out-of-pocket expenses incurred by each
director and any permitted Observer or Subsidiary Observer in connection with
attending any meetings of the Board, any Subsidiary Board or any committee
thereof. In the event that the Company pays any fee to a director for serving on
the Board, any Subsidiary Board or any committee thereof, the Company shall pay
to each director a fee in an amount equal to the amount paid to such other
director. So long as any director appointed by WLR, Lear NAOC or Franklin serves
on the Board and for three years thereafter, the Company shall maintain
directors and officers indemnity insurance coverage reasonably satisfactory to
such Stockholder and the Charter and Bylaws shall provide for indemnification
and exculpation of directors to the fullest extent permitted under applicable
law.
     3.4 Management; Officers. (a) The Board will be responsible for and will
have authority to generally oversee the management of the Company. The initial
officers of the Company will be as specified on Schedule 2. Unless otherwise
determined by the Board, the authority of the officers of the Company and the
Subsidiaries will be as is customary for officers of a Delaware corporation,
including, but not limited to, the right and obligation to manage all labor
relations and personnel affairs of the Company in a manner consistent with the
Company’s status as a single employer separate and apart from any other entity,
without limitation.
          (b) The Company will not take, and the Company will cause the Board
and officers of each Subsidiary to not take, any of the following actions
without the Required Board Approval:
     (i) incur debt for borrowed money in the aggregate in excess of
$75.0 million;
     (ii) create any employee option, incentive or similar plan pursuant to
which Company equity securities may be issued (“Employee Plans”);

8



--------------------------------------------------------------------------------



 



     (iii) enter into any material contracts or arrangements outside the
ordinary course of the Company’s and the Subsidiaries’ business, excluding any
acquisition of any business by the Company or any Subsidiary, whether by merger,
purchase of all or substantially all of the assets of such business or
otherwise;
     (iv) consummate a Reorganization or a Public Offering;
     (v) enter into or modify any agreement or enter into any transaction
between the Company or a Subsidiary and a Stockholder or any of its Affiliates
other than in relation to any issuance of shares of Capital Stock at Fair Market
Value that complies with Section 3.2;
     (vi) make any amendment to this Agreement or, except as contemplated in
Section 6.1 in connection with a Reorganization, to the Company’s Constituent
Documents;
     (vii) enter into an agreement pursuant to which it will sell or otherwise
transfer all or substantially all of the Company’s and the Subsidiaries’ assets,
whether by sale or transfer of assets, sale of equity, merger or a transaction
of a similar nature (a “Sale Transaction”); or
     (viii) approve the dissolution, winding-up, liquidation or bankruptcy of
the Company or a material Subsidiary.
          (c) The Company will not take, and the Company will cause the Board
and officers of each Subsidiary to not take, any of the following actions
without the approval of each Minority Stockholder:
     (i) consummate a Sale Transaction in which all Stockholders holding the
same class of Capital Stock do not receive the same consideration on the same
terms, determined on the same basis;
     (ii) approve the dissolution, winding-up, liquidation or bankruptcy of the
Company or a material Subsidiary;
     (iii) enter into or modify any agreement or enter into any transaction
between the Company or a Subsidiary and a Stockholder or any of its Affiliates
other than on arms length terms; provided, that with respect to any such
transaction (or series of related transactions) that involves aggregate payments
or other property with a fair market value in excess of $5 million, the Company
shall, prior to the consummation thereof, obtain a favorable opinion as to the
fairness of such transaction or series of related transactions to the Company or
the relevant Subsidiary, as the case may be, from a financial point of view,
from an Arbiter experienced in the subject matter of such transaction or
transactions; provided however, that if Lear NAOC ceases to be a Minority
Stockholder, neither the Company nor a Subsidiary shall enter into or modify any

9



--------------------------------------------------------------------------------



 



agreement or enter into any transaction between the Company or a Subsidiary and
a Stockholder or any of its Affiliates, without the approval of Franklin;
     (iv) launch or acquire a new line or lines of business which is or are (a)
individually or in the aggregate reasonably likely to represent 20% or more of
the Company’s and Subsidiaries’ consolidated annual sales in the twelve months
following its launch or acquisition (as applicable), and (b) is significantly
different from the business conducted by the Company and the Subsidiaries as of
the Effective Date (after giving effect to the Lear ISD Closing);
     (v) issue any shares of Capital Stock at less than Fair Market Value;
     (vi) issue any shares of Capital Stock other than Common Stock to any
Stockholder or Affiliate of any Stockholder;
     (vii) consummate any recapitalization or reorganization of the Company’s
Capital Stock in which all Stockholders holding the same class of Capital Stock
do not receive the same consideration, on the same terms, determined on the same
basis;
     (viii) effect any redemption or repurchase of any Capital Stock or make or
pay any dividends or other distributions other than on a pro rata basis as among
Stockholders holding the same class of Capital Stock;
     (ix) make any amendment to this Agreement or, except as contemplated in
Section 6.1 in connection with a Reorganization, to the Company’s Constituent
Documents; or
     (x) enter into any Change of Control or Restructuring transaction between
the Company or a Subsidiary and a Stockholder or any of its Affiliates other
than on arms length terms, provided that any such transaction (or series of
related transactions) shall be deemed to be on arms length terms if the Company,
prior to the consummation thereof, obtains an opinion as to the appropriate
value(s) to be ascribed to the elements of such transaction and a favorable
opinion as to the fairness to each of the Stockholders, Company or the relevant
Subsidiary, as the case may be, from a financial point of view, from an Arbiter
experienced in the subject matter of such transaction or transactions. The
Company shall nominate a party to serve as the Arbiter and shall disclose to the
Minority Stockholders all relationships between the Company or the Majority
Stockholder and such nominee during the preceding three years in a written
notice (the “Arbiter Notice”). No later than 15 days after a Minority
Stockholder’s receipt of the Arbiter Notice, such Minority Stockholder shall
notify the Company in writing whether it consents to the use of such

10



--------------------------------------------------------------------------------



 



nominee, which consent shall not be unreasonably withheld. If a Minority
Stockholder does not so notify the Company as to its consent within 15 days
after its receipt of the Arbiter Notice, it will be deemed to have consented to
the nominee set forth therein. If a Minority Stockholder does not consent to the
use of such nominee, it shall provide the Company and the other Stockholders
with a written statement of its reasons for such failure to consent and the
Company shall then select another Arbiter and the parties shall comply with the
foregoing provisions of this Section 3.4(c)(x) until such time as an Arbiter has
been selected. Notwithstanding anything contained herein to the contrary or in
the Act or in the DGCL, if the Company complies with the provisions of this
Section 3.4(c)(x), the Minority Stockholders shall be foreclosed from alleging
that the Company, any Stockholder or any officer or director of the Company has
breached or violated any fiduciary duty owed by such Person to the Company or
any Stockholder with respect to the valuation of the proposed transaction and
waives any and all rights it or any of its Affiliates may have relating to the
valuation of such transaction.
          (d) No vote or other action of the Stockholders is required to
authorize the Company to take or refrain from taking any action, other than as
provided for in Section 3.4.
     3.5 Competitive Activities. The Company Persons, directly or through
Affiliated entities, are or may be engaged in businesses that may be competitive
with the business of the Company or companies it owns or in which it invests.
Nothing herein, in the Act, the DGCL, any Constituent Document or otherwise
(collectively, the “Applicable Rules”) will be deemed to restrict any Company
Person from engaging in such other business activity (regardless of the effects
thereof on the Company or companies it owns or in which it invests) and,
notwithstanding any Applicable Rule to the contrary, in no event will any
Company Person have any obligation to act or refrain from acting (including
without limitation presenting any opportunity or other matter to the Company for
it to consider or pursue or to maintain the confidentiality of, or not use, any
confidential or proprietary information) by reason of any relationship with, or
actual or alleged duty to, the Company, provided, however, that this Section 3.5
will not limit the scope or applicability of Section 6.5, or any other written
contract between a Company Person and the Company or any other Company Person.
The Company and the other Company Persons will have no rights by virtue of this
Agreement in and to such independent ventures of any Company Person or the
income or profits derived therefrom, and the pursuit of any such venture, even
if competitive with the Company’s business, will not be deemed wrongful or
improper. Each party hereto agrees that, in any such case, to the extent a court
might otherwise hold that the conduct of such activity is a breach of any
Applicable Rule, it has hereby irrevocably waived any and all rights of recovery
it may otherwise have by reason thereof.
     3.6 Management of Workforce and Business. From and after the Effective
Date, and notwithstanding any other provision of this Agreement, the management
and direction of the Company’s and its Subsidiaries’ workforce and business, and
the terms

11



--------------------------------------------------------------------------------



 



and conditions thereof, including all wage and salary programs (including
bonuses, and incentive compensation), medical and other benefit programs, other
compensation and benefit programs and the establishment of procedures, policies
and protocols for hiring, disciplining and firing employees and setting general
employee standards shall be determined by the Board of Directors (as delegated
to the officers of the Company and its Subsidiaries).
IV. TRANSFERS
     4.1 Transfers. (a) Except for Transfers that comply with this Article IV,
without the Required Board Approval (which, for purposes of clarification, shall
not in any event prejudice the rights of any other Stockholder under Section 4.2
or 4.3), no Stockholder may, directly or indirectly, sell, transfer, gift,
assign or otherwise dispose of, or permit, voluntarily or involuntarily or by
operation of law, any security, encumbrance, interest, pledge, mortgage, lien,
charge, adverse claim, option, warrant, grant of voting rights, preferential
arrangement or restriction of any kind (collectively, an “Encumbrance”) upon,
all or any portion of such Stockholder’s Capital Stock, Options or any interest
therein or make or support an application being made for entry of a decree under
Section 18-802 of the Act or enter into an agreement to do or permit any of the
foregoing actions. Notwithstanding the foregoing, Lear NAOC shall be permitted
to pledge its Capital Stock and the Lear Warrant as collateral to secure
indebtedness to a bank or trustee incorporated and doing business in the United
States having a combined capital and surplus of at least $1 billion upon 45 days
prior written notice (a “Pledge Notice”) to the Company, WLR (as long as WLR is
a Majority Stockholder) and Franklin (as long as Franklin is a Minority
Stockholder). In no event may a Stockholder Transfer Capital Stock or Options to
any Person who, in the reasonable opinion of the Board, is engaged (whether
directly or through Affiliated entities) in any material business that is
competitive with the Business. The Board shall notify any Stockholder within 20
Business Days of receipt of notice of any proposed Stockholder Transfer of
Capital Stock or Options whether or not the Board, in its reasonable discretion,
deems such transfer to be a prohibited transfer to a competitor in accordance
with the foregoing sentence. Notwithstanding the foregoing, nothing in this
Agreement shall restrict a Change in Control transaction involving Lear NAOC or
any resulting Transfer as a result thereof. Any purported sale, transfer, gift,
assignment or other disposition or Encumbrance of a Stockholder’s Capital Stock
or Options (hereinafter collectively referred to as a “Transfer”) which is in
violation of this Agreement (a “Prohibited Transfer”) shall be invalid and void,
shall not bind the Company and shall have no effect whatsoever on the Company or
its Stockholders. Any Stockholder which engages in any Prohibited Transfer shall
be liable to the Company for all costs and expenses incurred by the Company as a
result thereof or related thereto, including with respect to legal action
required to enforce the terms of this Agreement.
          (b) Notwithstanding the foregoing, the prohibitions in Section 4.1(a)
shall not apply to: (i) the Transfer by any Stockholder of Capital Stock or
Options to the Permitted Transferees of such Stockholder and (ii) the Transfer
by any Stockholder of Capital Stock or Options to a third party, provided that
such Stockholder complies with Section 4.2 and 4.3, if applicable.

12



--------------------------------------------------------------------------------



 



          (c) Any Transfer of Capital Stock or Options which is not prohibited
by Section 4.1(a) or 4.1(e) shall be effective only if (i) such Transfer is in
compliance with all applicable federal, state and foreign securities laws and
(ii) the Transferee has agreed in writing to be bound by the terms and
conditions of this Agreement.
          (d) If shares of Capital Stock or Options are certificated, each
certificate representing the Capital Stock or Options shall be stamped or
otherwise imprinted with a legend or legends customary in form reflecting the
restrictions on transfer set forth in this Agreement and under applicable
securities laws.
          (e) Notwithstanding anything to the contrary in this Agreement, in no
event may a Transfer by any Stockholder be made if the Board concludes in good
faith that such Transfer is reasonably likely to result in (i) the Company being
in violation of any applicable law or (ii) the dissolution of the Company. In
making the determination whether a Transfer is reasonably likely to result in
such a termination or dissolution or is reasonably likely to cause such
violation, the Board, in its sole discretion, may require the assignee to
furnish, at such assignee’s expense, an opinion of counsel passing on this issue
in a form reasonably acceptable to the Board, with such counsel to be reasonably
acceptable to the Board.
     4.2 Right of First Refusal. (a) Except as otherwise provided herein, if at
any time any Stockholder proposes to Transfer any Capital Stock or Options in
any manner to one or more third parties (other than to Permitted Transferees),
then such Stockholder (the “Transferring Stockholder”) shall give all other
Stockholders (the “Offeree Stockholders”) written notice of its intention to
make the Transfer (the “Transfer Notice”), which Transfer Notice must include
(i) a description and the number of shares of Capital Stock to be transferred
and a description of the Options, if any, to be transferred and the number of
shares of Capital Stock for which such Options are exercisable (“collectively,
Offered Securities”), (ii) the identity of the prospective transferee(s) (the
“Proposed Transferee”), (iii) the consideration, if any (the “Offered Price”),
and the material terms and conditions upon which the proposed Transfer is to be
made (the “Offered Terms”), and (iv) an offer to sell the Offered Securities to
the Offeree Stockholders at the Offered Price and on the Offered Terms. The
Transfer Notice must certify that the Transferring Stockholder has received a
bona fide offer from the Proposed Transferee(s) and in good faith believes a
binding agreement for the Transfer is obtainable on the terms set forth in the
Transfer Notice. The Transfer Notice must also include a copy of any written
proposal, term sheet, or letter of intent or other agreement relating to the
proposed Transfer. Upon the request of the Company or any Offeree Stockholder,
the Transferring Stockholder shall promptly furnish to the Company or to such
Offeree Stockholder such other information as may reasonably be requested to
establish that the offer from the Proposed Transferee(s) is bona fide. If the
Offered Price includes consideration other than cash or if there is no
consideration, the cash-equivalent value of the non-cash consideration or the
Fair Market Value of the Offered Securities, as the case may be, will be
determined by the Board in good faith pursuant to the Required Board Approval.

13



--------------------------------------------------------------------------------



 



          (b) Offeree Stockholders’ Option. The Offeree Stockholders will have
an option for a period of 20 Business Days from receipt of the Transfer Notice
(the “Holder Option Period”) to elect to purchase all (but not less than all) of
such Offeree Stockholder’s pro rata portion, calculated relative to the Capital
Stock held by all Offeree Stockholders electing to purchase Offered Securities,
at the same price and subject to the same material terms and conditions as
described in the Transfer Notice (the “Holders’ Purchase Option”). Each Offeree
Stockholder may exercise the Holders’ Purchase Option by so notifying the
Transferring Stockholder in writing before expiration of the Holder Option
Period. If one or more Offeree Stockholders gives the Transferring Stockholder
notice that they desire to purchase Offered Securities, payment for such Offered
Securities shall be in cash by certified check or wire transfer, against
delivery of certificates representing such Offered Securities, at a place agreed
upon between the parties and at the time of the scheduled closing therefor,
which shall be no later than 30 Business Days after the Offeree Stockholders’
receipt of the Transfer Notice. Any Offered Securities not elected to be
purchased by the end of the Holder Option Period will be re-offered for a
five-day period by the Transferring Stockholder to the Offeree Stockholders who
have elected to purchase their full pro-rata portion of the Offered Securities;
if such Offeree Stockholders collectively subscribe for more than the available
Offered Securities, such Offered Securities will be allocated on a pro-rata
basis.
          (c) Transferring Stockholder’s Right to Transfer. If the Offeree
Stockholders do not exercise the Holders’ Purchase Option with respect to all of
the Offered Securities, then all elections to purchase such Offered Securities
shall be null and void and the Transferring Stockholder may Transfer the Offered
Securities to the Proposed Transferee at the Offered Price or at a higher price
as long as such Transfer is consummated within 75 days after the date of the
Transfer Notice. If the Offered Shares are not transferred to the Proposed
Transferee within such period, a new Transfer Notice must be given before the
Transferring Stockholder may Transfer any Capital Stock or Options.
     4.3 Tag-Along Rights. (a) If one or more Stockholders other than Lear NAOC
(“Selling Stockholder”) proposes to sell Capital Stock to a third party
purchaser (the “Prospective Purchaser”) pursuant to a bona fide offer to
purchase such Capital Stock (a “Qualified Offer”), such Selling Stockholders may
engage in such transaction, subject to their prior compliance with Section 4.2,
only if they assure that the other Stockholders or holders of Options
(“Tag-Along Stockholders”) also shall be afforded the right to sell a
proportionate share of their Capital Stock or Options to the Prospective
Purchaser simultaneously therewith on terms and conditions at least as favorable
to the Selling Stockholders as the terms and conditions set out in the Qualified
Offer. Upon receipt by one or more Selling Stockholders of a Qualified Offer,
the Selling Stockholders shall notify the Tag-Along Stockholders in writing of
such offer and its terms and conditions (the “Offer Notice”), which written
notice shall include the name of the Prospective Purchaser and the consideration
offered in connection therewith. In order to exercise their right to sell their
Capital Stock or Options as set forth above, the Tag-Along Stockholders must
provide written notice of such intention to the Selling Stockholders within 20
days after the date of their receipt of the Offer Notice. If the Tag-

14



--------------------------------------------------------------------------------



 



Along Stockholders do not provide such written notice within 20 days, the
Selling Stockholders may sell their Capital Stock to the Prospective Purchaser
on the terms of the Qualified Offer as long as such sale is consummated within
75 days after the date of the Offer Notice. If the Capital Stock is not
transferred to the Prospective Purchaser within such period, a new Offer Notice
must be given before the Selling Stockholders may sell any Capital Stock. Each
participating Tag-Along Stockholder individually, not jointly and severally,
shall make such Tag-Along Stockholder’s proportionate share of any
representations and warranties made in connection with any such Transfer. In no
event shall any Tag-Along Stockholder be liable for indemnification or similar
obligations in connection with such Transfer other than severally on a pro rata
basis in an amount not greater than the proceeds actually received by such
Tag-Along Stockholder in connection with such Transfer.
          (b) The co-sale rights provided to any Tag-Along Stockholder under
Section 4.3(a) shall be applicable to any direct or indirect sale (including by
means of a merger, reorganization, or other similar transaction) of the Capital
Stock of the Company held by a Stockholder, other than Lear NAOC, including any
transfer (including by means of a merger, reorganization, or other similar
transaction) of all or substantially all of the issued and outstanding capital
stock, or its equivalent, of such Stockholder or its Affiliates to a third
party; provided that Section 4.3(a) shall not apply to an indirect transfer of
Capital Stock caused by changes in the identity of or investors in advisory
clients of Franklin or funds or other investment vehicles included in the
definition of “WLR” or a transfer of Capital Stock by a Stockholder that is an
advisory client of Franklin or a limited partner or comparable passive investor
in a fund or other investment vehicle included in the definition of “WLR” that
receives capital stock pursuant to a normal course distribution (including a
winding up) pursuant to the constituent documents of such fund or other
investment vehicle.
     4.4 Sale of the Company.
          (a) If the Board approves a Sale Transaction in accordance with
Section 3.4, each Stockholder will consent to such Sale Transaction and will
vote all of its Capital Stock in favor of such Sale Transaction, if such vote is
required under applicable law, and, if Capital Stock is to be transferred, will
Transfer all of its Capital Stock and Options on the terms and subject to the
terms and conditions of such Sale Transaction. Subject to Section 4.4(b), each
Stockholder agrees to (i) cooperate in any Sale Transaction as reasonably
requested by the Board and (ii) execute and deliver all documents and
instruments reasonably requested by the Board, in each case, as are required in
order to effectuate such Sale Transaction.
          (b) The obligations of each Stockholder set forth in Section 4.4(a) in
connection with a Sale Transaction are subject to the satisfaction of the
following conditions: (i) upon the consummation of the Sale Transaction, each
Stockholder of the same class shall receive or have the option to receive the
same form of consideration and the same amount of per share consideration (with
respect to any Options on an as converted or exercised basis); (ii) if any
Stockholder is given an option as to the form and amount of consideration to be
received, each Stockholder of the same class shall

15



--------------------------------------------------------------------------------



 



be given the same option; and (iii) (in the case of Lear NAOC only) if the
consideration to be received by the Stockholders for the Capital Stock or
Options upon consummation of the Sale Transaction does not consist of cash or
Marketable Securities any securities issued to Lear NAOC as consideration for
the Sale Transaction will be subject to substantially similar liquidity
protections (whether granted by the buyer or another party) as those set forth
in this Agreement. Each Stockholder individually, not jointly or severally,
shall make such Stockholder’s proportionate share of any representations and
warranties made in connection with any such Sale Transaction; provided, however,
that while Lear NAOC may be required to provide its proportionate share of
indemnification with respect to representations and warranties regarding the
Company, in no event shall Lear NAOC be required to make any representations and
warranties other than with respect to title to the Capital Stock or Options to
be sold by Lear NAOC in connection with such Sale Transaction, its authority to
enter into and perform its obligations in connection with such Sale Transaction,
and the lack of any conflicts resulting from its execution, delivery and
performance of the documents and transactions in connection with such Sale
Transaction. In no event shall any Stockholder be liable for indemnification or
similar obligations in connection with such Sale Transaction in an amount
greater than the proceeds actually received by such Stockholder in connection
with such Sale Transaction. Notwithstanding the above, the Board, if requested
by Lear NAOC, shall use commercially reasonable efforts to obtain the agreement
of the purchaser in a Sale Transaction to purchase the Lear Warrant (as adjusted
to account for the exercise price thereof) without requiring the holder thereof
to exercise the Lear Warrant in connection with such Sale Transaction.
     4.5 Call Option. If Lear NAOC intends to make a Lear Demand Request, it
will first notify the Company (whether before or after the date on which Lear
NAOC has the right to exercise a Demand Registration Right) and will offer
(and/or cause to be offered) to WLR (as long as WLR is a Majority Stockholder)
and Franklin (as long as Franklin is a Minority Stockholder) (the
“Optionholders”) the option (the “Call Option”) to acquire all (but not less
than all) of the shares of Capital Stock and Options held by it (and its
Permitted Transferees) at the Call Price by delivering written notice to that
effect (a “Call Notice”) to the Company, WLR and Franklin. The Call Option may
be exercised by the Optionholders only in whole and not in part. The
Optionholders may assign the Call Option to the Company, but only in whole and
not in part.
          (a) Determination of Call Price. Upon delivery of a Call Notice to the
Optionholders, the Optionholders and Lear NAOC shall endeavor in good faith to
promptly determine the applicable Call Price. If the Optionholders and Lear NAOC
cannot agree on the applicable Call Price within 10 days after the delivery of
the Call Notice, as the case may be, they will, as soon as practicable, select
an Arbiter to determine the applicable Call Price. If the Optionholders and Lear
NAOC cannot agree on an Arbiter within 12 days after delivery of the Call
Notice, the Optionholders and Lear NAOC shall each select an Arbiter and shall
each instruct their respective Arbiters to select, within 15 days after delivery
of the Call Notice, a third Arbiter to determine the Call Price. The
Optionholders and Lear NAOC shall instruct the selected Arbiter to determine the
Call Price within 30 days after delivery of the Call Notice. The determination
of the Call Price by such selected Arbiter shall be final, binding and

16



--------------------------------------------------------------------------------



 



conclusive, absent manifest error; provided, that following the determination of
the Call Price, Lear NAOC can withdraw its Lear Demand Request and the Call
Option by written notice to the Optionholders within 10 days after the
determination of the Call Price (a “Lear Demand Withdrawal”). Lear NAOC and the
Company shall bear all fees, costs and expenses of the Arbiters engaged pursuant
to this Section 4.5 in proportion to Lear NAOC’s Percentage Interest relative to
the Optionholders’ aggregate Percentage Interest.
          (b) Exercise of Call Option. If after the Call Price is agreed or
determined and absent a Lear Demand Withdrawal, an Optionholder wishes to
exercise the Call Option, it will notify Lear NAOC of its intention to do so
within 10 days of the Call Price being agreed or determined and will specify the
number of shares of Capital Stock and/or Options it wishes to acquire. In the
event of competition between the Optionholders, the number of shares of Capital
Stock and/or Options to be acquired by them pursuant to the Call Option shall be
calculated on a pro rata basis (“Proportionate Interests”), relative to the
Capital Stock and/or Options held by all Optionholders wishing to exercise the
Call Option (“Accepting Optionholders”).
          (c) Closing of the Call Option. The closing of the Call Option
pursuant to this Section 4.5 (a “Call Option Closing”) shall occur on a Business
Day specified by written notice from the Optionholder holding the greater
Proportionate Interest to Lear NAOC no later than five Business Days prior to
the proposed Call Option Closing. The Call Option Closing shall occur no later
than 30 days after the final determination of the Call Price. At the Call Option
Closing, the Accepting Optionholders shall pay, without condition, Lear NAOC the
applicable Call Price by wire transfer in lawful money of the United States of
America and in immediately available funds, and Lear NAOC shall deliver to the
Accepting Optionholders an assignment of, and any certificates evidencing, the
Capital Stock and Options being transferred to them respectively.
     4.6 Redemption. Upon the occurrence of a Redemption Event in relation to
any Stockholder (the “Affected Stockholder”), if the Board (excluding any
director designated by the Affected Stockholder) so elects (by written notice
(the “Redemption Notice”) to the Affected Stockholder within 30 days after the
Company becomes aware of the Redemption Event), all of the shares of Capital
Stock and Options owned by the Affected Stockholder and any Affiliate of the
Affected Stockholder shall be deemed automatically redeemed by the Company for
the Redemption Price without further action of the Affected Stockholder, subject
to the right of Lear NAOC to withdraw its delivery of a Pledge Notice as set
forth below; provided, that if the Board reasonably expects that a Bankruptcy
Decision is likely to occur with respect to a Stockholder, the Board may elect
prior to the occurrence of any such Bankruptcy Decision that the Company shall
exercise the redemption right pursuant to this Section 4.6, effective
automatically upon the occurrence of a Bankruptcy Decision. The Redemption Price
of the Capital Stock and Options of any Affected Stockholder shall be determined
as of the date of the Redemption Event, as follows. Upon delivery of the
Redemption Notice to the Affected Stockholder, the Company and the Affected
Stockholder shall endeavor in good faith to promptly determine the applicable
Redemption Price. If the Company and the Affected Stockholder cannot agree on
the applicable Redemption Price within 15

17



--------------------------------------------------------------------------------



 



days after the delivery of the Redemption Notice, they will, as soon as
practicable, select an Arbiter to determine the applicable Redemption Price. If
the Company and the Affected Stockholder cannot agree on an Arbiter within
20 days after delivery of the Redemption Notice, the Company and the Affected
Stockholder shall each select an Arbiter and shall each instruct their
respective Arbiters to select, within 25 days after delivery of the Redemption
Notice, a third Arbiter to determine the Redemption Price. The Company and the
Affected Stockholder shall instruct the selected Arbiter to determine the
Redemption Price within 50 days after delivery of the Redemption Notice. The
determination of the Redemption Price by such selected Arbiter shall be final,
binding and conclusive, absent manifest error. Lear NAOC shall have the right,
exercisable within 10 days after determination of the Redemption Price, to
withdraw its delivery of a Pledge Notice, in which event the Company shall not
have the right to redeem Lear NAOC’s Capital Stock and Options pursuant to this
Section 4.6. The Affected Stockholder shall bear a portion of the fees, costs
and expenses of the Arbiters engaged pursuant to this Section 4.6 equal to such
Affected Stockholder’s Percentage Interest. The Company shall bear the balance
of such fees, costs and expenses. Payment for such redemption shall be made no
later than 45 days after the later of delivery of the Redemption Notice and the
final determination of the applicable Redemption Price. Each director designated
by the Affected Stockholder shall be excluded from any Board decisions (and from
the definition of “Required Board Approval”) in connection with this Section 4.6
and, if the Affected Stockholder is a Minority Stockholder, its approval
pursuant to Section 3.4(c) shall not be required in connection with any Company
action in connection with this Section 4.6.
V. TAX MATTERS; ALLOCATIONS AND DISTRIBUTIONS
     5.1 Tax Characterization. The Stockholders agree to a partnership
characterization under section 301.7701-3 of the Regulations, and no election
inconsistent with such treatment shall be made unless unanimously approved by
the Board.
     5.2 Tax Matters Member. WLR is designated as the tax matters partner of the
Company pursuant to section 6231(a)(7) of the Code (the “Tax Matters Member”)
and must take such actions as are necessary to cause each other Stockholder to
become a “notice partner” within the meaning of section 6223 of the Code. WLR
may not take any action contemplated by sections 6223 through 6229 of the Code
unless unanimously approved by the Board. Except as provided in Section 5.1 and
in this Section 5.2, upon prior notice to Franklin and Lear NAOC, the Tax
Matters Member is authorized to make all appropriate tax elections to be made by
the Company. WLR may notify the Board that WLR no longer desires to serve as the
Tax Matters Member; in such case, the Board will designate another Stockholder
to serve as the Tax Matters Member.
     5.3 Allocation of Profits and Losses. (a) Except as provided in
Section 5.3(b) or 5.4, Profits and Losses will be allocated among the
Stockholders in proportion to the number of shares of Common Stock held by each
of them.

18



--------------------------------------------------------------------------------



 



          (b) Allocations Related to Capital Events. Upon the occurrence of a
Capital Event, all items of income, gain, loss and deduction that are
attributable to such Capital Event will be allocated among the Stockholders in a
manner such that the Adjusted Capital Account balance of each Stockholder,
immediately after giving effect to such allocation and taking into account all
distributions made, will be, as nearly as possible, equal to such Stockholder’s
Target Balance.
     5.4 Special Allocations.
          (a) Notwithstanding any other provision of this Agreement, if there is
a net decrease in Minimum Gain during any taxable year, each Stockholder shall
be specially allocated items of Company income and gain for such year (and, if
necessary, for subsequent years) in proportion to, and to the extent of, an
amount equal to such Stockholder’s share of the net decrease in Partnership
Minimum Gain determined in accordance with Regulations Section 1.704-2(g)(2).
The items to be so allocated shall be determined in accordance with Treasury
Regulation Section 1.704-2(j)(2)(i). This Section 5.4(a) is intended to comply
with the minimum gain chargeback requirement in the Regulations and shall be
interpreted consistently therewith
          (b) Nonrecourse deductions for any taxable year shall be allocated to
the Stockholders in proportion to the number of shares of Common Stock held by
each of them. For purposes of this Section 5.4(b), “nonrecourse deductions”
shall have the meaning set forth in Section 1.704-2(b)(1) of the Regulations.
          (c) Notwithstanding any other provision of this Agreement, if there is
a net decrease in Stockholder Minimum Gain attributable to Stockholder
Nonrecourse Debt during any taxable year, each Stockholder who has a share of
the Stockholder Minimum Gain attributable to such Stockholder Nonrecourse Debt
shall be specially allocated items of Company income and gain for such year
(and, if necessary, subsequent Company taxable years) equal to such
Stockholder’s share of the net decrease in Stockholder Minimum Gain. The items
to be so allocated shall be determined in accordance with Treasury
Regulation Section 1.704-2(j)(2)(ii). Any Stockholder’s share of the net
decrease in Stockholder Minimum Gain shall be determined in accordance with
Regulation Section 1.704-2(i)(5). This Section 5.4(c) is intended to comply with
the partner minimum gain chargeback requirements in the Regulations and shall be
interpreted consistently therewith.
          (d) Any Stockholder Nonrecourse Deductions for any taxable year shall
be specially allocated to the Stockholder who bears the economic risk of loss
with respect to the Stockholder Nonrecourse Debt to which such Stockholder
nonrecourse deductions are attributable in accordance with
Regulation Section 1.704-2(i). The amount of Stockholder Nonrecourse Deductions
with respect to a Stockholder Nonrecourse Debt for a taxable year equals the
excess, if any, of the net increase, if any, in the amount of Stockholder
Minimum Gain attributable to such Stockholder Nonrecourse Debt during that
Taxable year over the aggregate amount of any distributions during that taxable
year to the Stockholder that bears the economic risk of loss for such
Stockholder Nonrecourse Debt to the extent such distributions are from

19



--------------------------------------------------------------------------------



 



the proceeds of such Stockholder Nonrecourse Debt and are allocable to an
increase in Stockholder Minimum Gain attributable to such Stockholder
Nonrecourse Debt, determined in accordance with
Regulation Section 1.704-2(i)(1).
          (e) In the event any Stockholder unexpectedly receives any adjustment,
allocation or distribution described in paragraphs (4), (5) or (6) of
Regulation Section 1.704-1(b)(2)(ii)(d), a pro rata portion of each item of
Company income and gain shall be specially allocated to the Stockholder in an
amount and manner sufficient to eliminate , to the extent required by the
Regulations , the Adjusted Capital Account Deficit of that Stockholder as
quickly as possible. The items to be allocated will be determined in accordance
with Regulations Section 1.704-1(b)(2)(ii)(d)(6). This Section 5.4(e) is
intended to comply with Regulations Section 1.704-1(b)(2)(ii)(d) and will be
applied and interpreted in accordance with such regulation; provided, that an
allocation pursuant to this Section 5.4(e) shall be made only if and to the
extent that such Stockholder would have an Adjusted Capital Account Deficit
after all other allocations provided for in this Article V have been tentatively
made as if this Section 5.4(e) were not in the Agreement.
          (f) In the event that any Stockholder has a deficit balance in its
Adjusted Capital Account at the end of any taxable year, that Stockholder shall
be specially allocated items of Company income and gain in the amount of such
excess as quickly as possible, provided that an allocation pursuant to this
Section 5.4(f) shall be made only if and to the extent that such Stockholder
would have a deficit balance in its Adjusted Capital Account after all other
allocations provided for in this Article V have been made as if Section 5.4(e)
and this Section 5.4(f) were not in this Agreement.
          (g) No items of loss or deduction will be allocated to any Stockholder
to the extent that any such allocation would cause the Stockholder to have (or
increase the amount of) a Deficit balance in its Adjusted Capital Account at the
end of any Company taxable year. All items of loss or deduction in excess of the
limitation set forth in this Section 5.4(g) shall be allocated among such other
Stockholders, which do not have a deficit balance in their Adjusted Capital
Accounts, pro rata, in proportion to the number of shares of Common Stock held
by each of them, until no Stockholder may be allocated any such items of loss or
deduction without having or increasing such a deficit balance in its Adjusted
Capital Account. Thereafter, any remaining items of loss or deduction shall be
allocated to the Stockholders, pro rata, in proportion to the number of shares
of Common Stock held by each of them.
          (h) To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to Code Section 734(b) or Code Section 743(b) is
required, pursuant to Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of that adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases the basis
of the asset), then that gain or loss shall be specially allocated to the
Stockholders in the manner consistent with the manner in which their Capital
Accounts are required to be adjusted pursuant to that Regulation.

20



--------------------------------------------------------------------------------



 



          (i) The allocations set forth in Section 5.4(a) through (h) hereof
(the “Regulatory Allocations”) are intended to comply with certain requirements
of Treasury Regulations Section 1.704-1(b) and 1.704-2. The Regulatory
Allocations may not be consistent with the manner in which the Stockholders
intend to divide Company distributions. Accordingly, the Board is authorized to
divide allocations of Profits, Losses and other items among the Stockholders so
as to prevent the Regulatory Allocations from distorting the manner in which
Company distributions are required to be divided among the Stockholders pursuant
to this Agreement. In general, the Stockholders anticipate that this will be
accomplished by specially allocating Profits and Losses and items of income,
gain, loss and deduction among the Stockholders so that the net amount of the
Regulatory Allocations and such special allocations to each Stockholder is zero.
The Board will have discretion to accomplish this result in any reasonable
manner.
          (j) In the event that a guaranteed payment to a Stockholder is
ultimately recharacterized as a distribution for federal income tax purposes (as
the result of an audit of the Company’s return or otherwise) and if such
recharacterization has the effect of disallowing a deduction or reducing the
adjusted basis of any asset of the Company, then an amount of Company gross
income equal to such disallowance or reduction shall be allocated to the
recipient of such payment. In the event that a distribution to a Stockholder is
ultimately recharacterized as a guaranteed payment for federal income tax
purposes (as a result of an audit of the Company’s return or otherwise), and if
any such recharacterization gives rise to a deduction, such deduction shall be
allocated to the recipient of the distribution.
          (k) The expense for each tax paid or accrued by the Company shall be
allocated to each Stockholder’s Capital Account in proportion to the allocation
among such Capital Accounts of the income to which such tax relates (in the
manner contemplated by Regulations Section 1.704-1(b)(4)(viii) and the examples
relating thereto). In so allocating expense for each tax paid or accrued by the
Company, the Company will not take into account revaluation gains and losses, as
described in paragraph (b) of the definition of “Book Value,” in computing the
total income, expenses, gains and losses allocated to each Capital Account.
     5.5 Distributions. (a) The Board may approve the payment of Distributions
to Stockholders from time to time, subject to Section 3.4(c). Distributions may
be authorized, declared and paid by the Board in any amount that it deems to be
in the best interests of the Company and its Stockholders, provided, however,
that the Board may not authorize the payment of any Distribution in any fiscal
year that would be reasonably likely to result in the Company’s (i) breach or
violation of any ongoing contractual obligation of the Company or any of its
Subsidiaries or (ii) violation of applicable law.
          (b) Subject to the limitations of Section 5.5(a), the Board will
authorize, declare and pay quarterly Distributions to Stockholders in an amount
at least equal to the estimated U.S. federal, state or local taxes such
Stockholders will be required to pay by virtue of the allocation of Company
taxable income to such Stockholders (the “Tax

21



--------------------------------------------------------------------------------



 



Distribution”). The amount of the Tax Distribution for each Stockholder for any
fiscal period will be calculated by approximating each such Stockholder’s or, in
the case of a pass-through entity, its direct or indirect equity holders’, tax
liability in respect of taxable income allocated to it during the preceding
quarter, and using the single highest effective tax rate determined by the Board
in good faith for application to all Stockholders. Further, to the extent the
Company is required by any federal, state or local law or regulation to withhold
from, or pay income taxes with respect to, any distribution or allocation to any
member, such amount of taxes withheld or paid shall be considered as a
distribution to pay taxes under this Section 5.5. The amount of such taxes
withheld or paid with respect to any Stockholder shall be applied against the
amount of the distribution otherwise payable to the Stockholder under this
Section 5.5. Any Tax Distribution made to a Stockholder will be treated as
having been distributed under Section 5.5(c) or Section 5.5(d), as applicable,
and thus will reduce, dollar for dollar, the distributions to which such
Stockholder would otherwise be entitled pursuant to Section 5.5(c) or
Section 5.5(d).
          (c) Subject to the limitations of Section 5.5(a), the Board may
authorize, declare and pay Distributions to Stockholders in addition to those
required pursuant to Section 5.5(b). Such distributions will be made to the
Stockholders in proportion to the number of shares of Common Stock held by each
of them.
          (d) Upon the liquidation of the Company, distributions of the assets
of the Company to the Stockholders will be made in proportion to the number of
shares of Common Stock held by each of them. It is intended that such
distributions will result in the Stockholders receiving aggregate distributions
equal to their respective positive Capital Account balances, after giving effect
to all adjustments for the taxable year in which liquidation of the Company
occurs. However, if the positive balances in the Capital Accounts of the
Stockholders are not equal to the amounts to be distributed to each such
Stockholder pursuant to this Section 5.5(d), constituent items of income, gain,
loss and deduction will be reallocated among the Stockholders for the year of
liquidation, to the extent permissible under Code Section 704(b) (and, if
necessary and permissible under Code Section 704(b), for prior Company taxable
years for which the deadline (determined without regard to extensions) for the
filing of the Company’s federal income tax return has not passed), so as to
cause the balances in the Capital Accounts of the Stockholders to be in the
amounts necessary to assure that such result is achieved.
     5.6 Allocations and Distributions to New Stockholders. If shares of Common
Stock are transferred or if additional shares of Common Stock are issued to a
new Stockholder during any fiscal year, Profits and Losses for the fiscal year
will be allocated to the new Stockholder in accordance with section 706(d) of
the Code, using any conventions permitted by law and selected by the
Stockholders. All Distributions on or before the date of a transfer will be made
to the transferor, and all Distributions after the date of a transfer must be
made to the transferee.
     5.7 Capital Accounts. The Company will maintain an accounting record of
each Stockholder’s capital interest in the Company as determined under the rules
set

22



--------------------------------------------------------------------------------



 



forth in Regulation Section 1.704-1(b) (a “Capital Account”). There shall be
credited to each Stockholder’s Capital Account (a) the amount of any
contribution of cash by that Stockholder, (b) the Book Value of property
contributed by that Stockholder, (c) that Stockholder’s allocable share of
Profits and any items in the nature of income or gain that are specially
allocated to that Stockholder, and (d) the amount of any Company liabilities
assumed by such Stockholder or which are secured by any property distributed to
such Stockholder. There shall be debited against each Stockholder’s Capital
Account (i) the amount of all distributions of cash to that Stockholder unless a
distribution to the Stockholder is a loan or is deemed a payment under Code
Section 707(c), (ii) the Book Value of property distributed to that Stockholder
by the Company, (iii) that Stockholder’s allocable share of Losses and any items
in the nature of expenses or losses which are specially allocated to that
Stockholder, and (iv) the amount of any liabilities of such Stockholder assumed
by the Company or which are secured by any property contributed by such
Stockholder to the Company. This definition of Capital Account and the other
provisions herein relating to the maintenance of Capital Accounts are intended
to comply with Regulation Sections 1.704-1(b) and 1.704-2 and shall be
interpreted and applied in a manner consistent with those Regulation Sections.
In the event the Board reasonably determines that it is prudent to modify the
manner in which the Capital Accounts, or any debits or credits thereto, are
computed in order to comply with that Regulation, the Board may make such
modification, provided that such modifications are not reasonably expected to
materially alter the amount and timing of distributions to the Stockholders
pursuant to Section 5.5 hereof. The Board shall also make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Regulation Sections 1.704-1(b) and 1.704-2,
provided that such modifications are not reasonably expected to materially alter
the amount and timing of distributions to the Stockholders pursuant to
Section 5.5 hereof.
     5.8 Tax Allocations. (a) Any item of income, gain, deduction or loss
(including creditable foreign tax expenditures) with respect to any property
(other than money) that has been contributed by a Stockholder to the capital of
the Company and which is required to be allocated to Stockholders for income tax
purposes under section 704(c) of the Code so as to take into account the
variation between the tax basis of such property and its Book Value at the time
of its contribution, will be allocated to the Stockholders for income tax
purposes using such method permitted under section 1.704-3 of the Regulations as
the Company may select through unanimous consent of the Board. If the Capital
Accounts are adjusted pursuant to section 1.704-1(b)(2)(iv)(f) or (g) of the
Regulations with respect to a revaluation of any asset of the Company,
subsequent allocations of income, gain, loss, and deduction, including
depreciation or deductions for cost recovery with respect to such asset, will
take account of any variation between the then existing adjusted basis of such
asset for federal income tax purposes and the Book Value of such asset as
required by section 1.704-1(b)(2)(iv)(g) of the Regulations. Notwithstanding the
foregoing, if any Stockholder contributed property with an adjusted tax basis in
excess of the initial Book Value for such property, the Company shall take into
account such variation only in determining the amount of items allocated to the
contributing Stockholder, and except as provided in Regulations, in determining
the amount of items allocated to the

23



--------------------------------------------------------------------------------



 



noncontributing Stockholders, the tax basis of the contributed property in the
hands of the Company shall be treated as being equal to its initial Book Value.
Creditable foreign tax expenditures shall be allocated among the Stockholders
for federal income tax purposes by taking into account such 704(c) built-in gain
or loss as provided in Regulations Section 1.704-1(b)(4)(viii)).
          (b) Each Stockholder represents and warrants that by executing this
Agreement or a joinder to this Agreement it is aware of the income tax
consequences of allocations of profit and loss and hereby agrees to report its
share of such profits and loss for income tax purposes in a manner consistent
with such allocations.
     5.9 Tax Withholding. Each Stockholder agrees to allow the Company or the
Tax Matters Member to make appropriate tax withholdings pursuant to section 1446
of the Code. Any federal tax obligation withheld on distributable net income by
the Company or by the Tax Matters Member pursuant to section 1446 of the Code
will be directly attributable to the Stockholder or Stockholders that are
subject to such withholding in proportion to each Stockholder’s share of
distributable net income.
     5.10 Section 754 Elections. The Company shall be required to make a section
754 election upon proper notice and request of a transferee Stockholder and
provide information to the Stockholders regarding the adjustment to the
transferee.
     5.11 Grant of Profits Interest in Exchange for Services. By executing this
Agreement, the Stockholders and the Company agree that the Company and the Board
are authorized and directed to take such actions (including the making of an
appropriate tax elections) as may be required by any authority that may be
issued in the future with respect to the taxation of “profits interests”
transferred in connection with the performance of services to conform the tax
consequences to any Stockholder that receives such “profits interest” as closely
as possible to the consequences under Revenue Procedure 93-27 and Revenue
Procedure 2001-43. The Company and each of its Stockholders (including the
“profits interest” recipient Stockholder) agree to comply with all requirements
imposed in respect of such actions and consents to the amendment of this
Agreement to the extent such subsequent authority in order to permit the
issuance of such “profits interests,” provided that such amendment is not
materially adverse to any Stockholder (other than due to a lower tax deduction
to the Company).
     5.12 Preparation of Tax Returns. The Company shall arrange for the
preparation by the independent certified public accountants retained by the
Company of, and the timely filing of all returns of the Company for federal,
state, local and foreign tax purposes and shall cause to be furnished to the
Stockholders, the tax information reasonably required for the Stockholders’
federal, state, local and foreign tax reporting purposes (including but not
limited to required U.S. reporting of foreign operations) on or before June 30th
of each year in the U.S. The classification, realization and recognition of
income, gain, losses and deductions and other items, for tax purposes, shall be
on that method of accounting adopted by unanimous consent of the Stockholders.

24



--------------------------------------------------------------------------------



 



     5.13 Tax Controversies. The Tax Matters Member is authorized and required
to represent the Company (at the Company’s expense) in connection with all
examinations of the Company’s affairs by tax authorities, including resulting
administrative and judicial proceedings, and to expend Company funds for
professional services and costs associated therewith. The Tax Matters Member
agrees to promptly provide to the other Stockholders copies of any
correspondence or other documents received from or sent to any federal, state,
local or foreign tax authorities relating to any examination of the Company’s
affairs. Each Stockholder, shall at its own expense, be permitted to attend and
participate in any discussions, negotiations or proceedings in which the Tax
Matters Member is involved on behalf of the Company.
     5.14 Capital Account Deficit Restoration. No Stockholder shall be obligated
to restore after the liquidation of the Company any deficit in its Adjusted
Capital Account balance, and no creditor of the Company shall have any right to
enforce any obligation to restore any deficit Adjusted Capital Account balance
of any Stockholder.
     5.15 Tax Elections and Other Tax Matters. Unless otherwise specifically
provided herein, all United States federal income tax elections applicable to
the Company shall be made by the unanimous approval of the Board. In addition,
if proposed Treasury Regulation Section 1.704-1(s) is finalized, or a similar
regulation is promulgated, the Stockholders will cooperate in good faith to
avoid the recognition by Lear NAOC of any taxable income or taxable gain in
respect of Lear NAOC’s exercise of the Lear Warrant.
VI. OTHER COVENANTS
     6.1 Public Offering. (a) Lear Demand Request. Provided that Lear NAOC has
first complied with Section 4.5 and either the Call Option granted pursuant
thereto has not been exercised or the Call Option has been exercised but the
Call Option Closing has not occurred by the date that is 20 days after the final
determination of the Call Price, Lear NAOC may exercise its demand registration
rights set forth in the Registration Rights Agreement (a “Lear Demand Request”).
Lear NAOC’s right to make the Lear Demand Request will terminate upon Lear
NAOC’s transfer of any shares of Capital Stock or Options other than (i) in
connection with a pledge (or exercise pursuant thereto) of all of the Capital
Stock and Options owned by Lear NAOC permitted pursuant to Section 4.1(a), or
(ii) a Transfer in accordance with this Agreement.
          (b) Board Decision. Subject to Section 3.4(b), in the event that the
Board determines pursuant to the Required Board Approval that it would be
advisable to cause the equity of the Company or its business to be sold to the
public in a Public Offering, it may invoke Section 6.1(c).
          (c) Reorganization. If a Lear Demand Request is made or Section 6.1(b)
is invoked, the Board shall seek to facilitate a Public Offering by:
(i) interposing between the Company and the Subsidiaries a corporation that
would be suitable for having its equity sold to the public in a Public Offering
(a “Newco”) or (ii) causing the Company to be reorganized (including by way of
merger, conversion, recapitalization,

25



--------------------------------------------------------------------------------



 



asset and liability transfer, or equity exchange) into a Newco. The Board shall
accomplish the foregoing (a “Reorganization”) as promptly as practicable in such
manner as it reasonably deems appropriate, efficient (including in terms of tax
treatment) and in the best interests of each of the Stockholders, subject to the
requirements of this Section 6.1. The organizational documents of Newco will be
in such form as is approved by the Board, and each Stockholder agrees to vote
its shares of Capital Stock and execute all documents and agreements as
reasonably requested by the Board in furtherance of a Reorganization.
          (d) Consummation of the Reorganization. Upon the consummation of the
Reorganization, each Stockholder will be entitled to cause the Company to redeem
or exchange all (but not less than all) of its Capital Stock for the applicable
pro rata portion of the Newco common stock held by the Company, with fractional
shares of Newco common stock rounded or cashed out in an equitable manner, as
determined by the Board in good faith.
     6.2 Confidentiality. Any Stockholder receiving any Confidential Information
related to the Company or its Subsidiaries or Affiliates agrees to keep such
Confidential Information confidential and not disclose such Confidential
Information to any third party without the prior written consent of the Company
(in its sole discretion), provided that nothing in this Agreement will prevent
such Stockholder from disclosing such Confidential Information (i) as required
by law, regulation, other legal process or the rules of any national stock
exchange applicable to such Stockholder or any of its Affiliates, (ii) to its
limited partners or shareholders, representatives (including attorneys and
accountants), agents and affiliates, provided such Persons agree to be bound by
the provisions of this Section 6.2, (iii) as part of such Stockholder’s normal
reporting, rating or review procedures (including normal credit rating or
pricing process) and (iv) in connection with the transfer or proposed transfer
of Common Stock, if the transferee or proposed transferee agrees in writing to
be bound by the provisions hereof.
     6.3 Information Rights. (a) The Company will, and will cause each of its
Subsidiaries, Affiliates, officers, directors, employees, auditors and agents,
to afford each of WLR, Lear NAOC and Franklin (as long as it is a Majority or
Minority Stockholder, as applicable) and its representatives and agents, upon
reasonable notice, reasonable access during business hours to its officers,
employees, auditors, agents, properties, offices and other facilities and to all
books and financial and other records of the Company and the Subsidiaries.
            (b) The Company will furnish to each Stockholder the following:
     (i) within 30 days following the conclusion of each of the Company’s first
three fiscal quarters of each fiscal year, quarterly unaudited consolidated
financial statements of the Company and the Subsidiaries;
     (ii) within 60 days following the conclusion of the Company’s fiscal year,
annual audited consolidated financial statements of the

26



--------------------------------------------------------------------------------



 



Company and the Subsidiaries audited by the Company’s independent accountants;
     (iii) within 15 days following the conclusion of each month, unaudited
consolidated financial statements of the Company and the Subsidiaries for such
month;
     (iv) within 15 days following the conclusion of each of the Company’s first
three fiscal quarters of each fiscal year, quarterly U.S. GAAP tax accrual
workpapers prepared in accordance with SFAS 109, Accounting for Income Taxes;
and
     (v) within 30 days following the conclusion of the Company’s fiscal year,
annual U.S. GAAP tax accrual workpapers prepared in accordance with SFAS 109,
Accounting for Income Taxes.
     6.4 WLR Advisory Fee. For as long as WLR is the Majority Stockholder, WL
Ross & Co. LLC shall be entitled to the following advisory fees: (a) in the case
of a cash capital contribution by Franklin or Lear NAOC to the Company or a
Subsidiary, other than capital contributions (i) by Lear NAOC or Franklin
pursuant to Section 2.3 or (ii) by Lear NAOC pursuant to Section 2.2, Franklin
or Lear NAOC, as the case may be, will pay WL Ross & Co. LLC an advisory fee
equal to 1.5% of such cash capital contribution; and (b) in the case of a cash
capital contribution to the Company or a Subsidiary from a Person other than
WLR, Franklin or Lear NAOC, such Person will be required to pay WL Ross & Co.
LLC an advisory fee equal to 4.0% of such cash capital contribution. The
advisory fee shall be payable in cash contemporaneously with, and as a condition
to, the capital contribution on which it is based. For the avoidance of doubt,
the parties acknowledge and agree that WL Ross & Co. LLC shall not be entitled
pursuant to this Section 6.4 to any advisory fee in connection with a Transfer
of Capital Stock by a Stockholder or in connection with a Public Offering.
     6.5 Noncompetition. (a) Each of WLR and Franklin, each on behalf of itself
and its Affiliates, and Lear NAOC, on behalf of itself and Lear Corporation and
its Subsidiaries, agrees that, as long as it is a Stockholder and, in the case
of Lear and WLR, for a period of one year thereafter (the “Non-Compete Period”),
it will not at any time without the prior written consent of the Company,
directly or indirectly, in any state, territory or possession of the United
States of America, the United Mexican States or Canada in which the Business has
material operations as of the date of the Lear Acquisition Agreement (the
“Territory”) form, acquire, finance, own an interest in, operate or control an
enterprise which is directly competitive with the Business (a “Competing
Business”). Nothing herein shall prohibit any Stockholder from (x) being a
passive owner, directly or indirectly, of not more than 20% of the outstanding
equity, or instruments convertible into 20% of the outstanding equity, of any
Person that is a Competing Business which is publicly traded, so long as it does
not have an active participation in the business of such Persons, or
(y) managing investments in Competing Businesses for the account of Persons who
are not Affiliates. Notwithstanding anything to the contrary in this Agreement,
with respect to Lear NAOC

27



--------------------------------------------------------------------------------



 



the restrictions in this Section 6.5 shall terminate upon a Change in Control
with respect to Lear NAOC or on the first anniversary of Lear NAOC’s ceasing to
be a Minority Stockholder; provided, that in the case of a Change in Control of
Lear Corporation, Lear NAOC or its successor shall (a) cause its Board designees
(as designated pursuant to Section 3.3(a) herein) and Observers to immediately
resign from the Board and each Subsidiary Board, (b) cease to have any right to
appoint any individual to fill such vacancies, (c) retain in strict confidence
any Confidential Information that it has obtained as a member of the Board or
any Subsidiary Board, as the case may be, and shall not use for any purpose
whatsoever, or divulge, disseminate or disclose to any third party or Person
involved in a Competing Business, any such Confidential Information, it being
understood that the exceptions in clauses (ii)-(iv) of Section 6.2 shall no
longer apply to Lear NAOC or its successor, and (d) no longer be entitled to
receive any Confidential Information. Notwithstanding anything to the contrary
in this Agreement, Lear NAOC shall be entitled to: (i) engage in sequencing
activities in relation to a Competing Business, (ii) to generate annual gross
revenues of up to $200,000,000 attributable to a Competing Business (as
determined without regard to sequencing revenues), if such revenues are
attributable to ancillary activities of Lear NAOC relating to Lear NAOC’s core
business operations, provided, that Lear NAOC shall first provide the Company
the opportunity to bid for such ancillary activities and will award such
activities to the Company if its bid is more competitive than the terms on which
Lear NAOC is willing to provide such activities, and (iii) engage in activities
related to the development, manufacture and/or sale of automotive seats or seat
components, electrical distribution systems or components, or electronic systems
or components. In addition, notwithstanding the above, in the event Lear NAOC
directly or indirectly acquires all of or any portion of any Person, whether by
merger, consolidation, purchase of assets or otherwise, this Section 6.5 shall
not apply with respect to the continued operation of the business of such Person
if (i) such Person, at the time of the acquisition, has annual gross revenue
from a Competing Business equal to or less than $100,000,000, or (ii) such
Person, at the time of the acquisition, has annual gross revenue from a
Competing Business greater than $100,000,000 and, in the case of clause (ii),
Lear NAOC disposes of such Competing Business to a third party purchaser within
15 months after the acquisition thereof; provided that in each case Lear NAOC
does not provide Confidential Information to any Person involved in such
Competing Business.
          (b) The Stockholders agree that the covenants set forth in this
Section 6.5 are reasonable in temporal and geographical scope and in all other
respects.
          (c) The Company and the Stockholders intend that the covenants of this
Section 6.5 shall be deemed to be a series of separate covenants, one for each
county or province of each and every state, territory or jurisdiction of each
country within the Territory and one for each month of the Non-Compete Period.
          (d) If, at the time of enforcement of this Section 6.5, a court shall
hold that the duration or scope stated herein is unreasonable under
circumstances then existing, the Company and the Stockholders agree that the
maximum duration or scope under such circumstances shall be substituted for the
stated duration or scope and that

28



--------------------------------------------------------------------------------



 



the court shall be allowed to revise the restrictions contained herein to cover
the maximum period and scope permitted by law.
          (e) Each of the Minority Stockholders shall have the right to seek to
enforce the terms of this Section 6.5 against any of the other Stockholders.
          (f) Each Stockholder recognizes and affirms that in the event of its
breach of any provision of this Section 6.5, money damages would be inadequate
and the Company would not have an adequate remedy at law. Accordingly, each
Stockholder agrees that in the event of a breach or a threatened breach by any
Stockholder of any of the provisions of this Section 6.5, the Company and the
Stockholders, in addition and supplementary to other rights and remedies
existing in its favor, may apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions hereof (without posting a
bond or other security).
          (g) For purposes of this Section 6.5, “Stockholder” shall mean, with
respect to WLR and Franklin, WLR and Franklin and each of their Affiliates, and
with respect to Lear NAOC, Lear NAOC and Lear Corporation and its Subsidiaries.
VII. GENERAL
     7.1 Waivers and Consents; Amendments. (a) No course of dealing and no delay
in exercising any rights hereunder will operate as a waiver of the rights
hereof. No provision hereof may be waived other than by a written instrument
signed by the party or parties waiving such provision. The Company shall not
waive any provision of this Agreement without the consent of each of the
Minority Stockholders. Except as provided in Section 7.1(b), this Agreement may
only be amended by the Required Board Approval and the consent of each of the
Minority Stockholders, provided, that no amendment shall (i) change the
limitation on liability of the Stockholders or the Stockholders’ right to
distributions on a pro rata basis in each case without the written consent of
each affected Stockholder or (ii) adversely affect any Stockholder without the
written consent of the Stockholder so adversely affected.
          (b) The Stockholders hereby specifically consent to the amendment of
this Agreement from time to time in such manner as is determined by counsel for
the Company to be necessary upon publication of final regulations in the federal
Register (or other official pronouncement), to provide for (A) the election of a
safe harbor under proposed Treasury Regulations Section 1.83-3(l) (or any
similar provision) under which the fair market value of Capital Stock that is
transferred in connection with the performance of services is treated as being
equal to the liquidation value of that interest, (B) an agreement by the Company
and all of its Stockholders to comply with all the requirements set forth in
such proposed Treasury Regulations and Notice 2005-43 (and any other guidance
provided by the Internal Revenue Service with respect to such election) with
respect to all Common Stock transferred in connection with the performance of
services while the election remains effective, and (C) any other related
amendments.

29



--------------------------------------------------------------------------------



 



     7.2 Governing Law. This Agreement will be deemed to be a contract made
under, and will be construed in accordance with, the laws of the State of
Delaware without giving effect to conflict of laws principles thereof.
     7.3 Notices and Demands. Any notice or demand which is required or
permitted to be given under this Agreement must be given, and will be deemed to
have been sufficiently given for all purposes of this Agreement, on the date
delivered by hand or distributed by fax or e-mail prior to 5:00 p.m., Eastern
Standard Time (otherwise, such notice will be deemed received on the next
succeeding business day in the place of receipt), or the next business day after
being sent by overnight delivery by a reputable overnight courier service
providing receipt of delivery, to the addresses of the Stockholders set forth on
Schedule 1.
     7.4 Remedies; Severability. It is specifically understood and agreed that
any breach of the provisions of this Agreement by any Person subject hereto will
result in irreparable injury to the other parties hereto, that the remedy at law
alone will be an inadequate remedy for such breach and that, in addition to any
other remedies which they may have, such other parties may enforce their
respective rights by actions for specific performance (to the extent permitted
by law). Whenever possible, each provision of this Agreement will be interpreted
in such a manner as to be effective and valid under applicable law, but if any
provision of this Agreement is deemed prohibited or invalid under such
applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, and such prohibition or invalidity will not
invalidate the remainder of such provision or the other provisions of this
Agreement.
     7.5 Integration. This Agreement, including any exhibits or schedules
referred to herein or attached hereto (each of which is a part of this
Agreement), constitutes the entire agreement, and supersedes all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.
     7.6 Binding Agreement. This Agreement will be binding upon and enforceable
by, and will inure to the benefit of, the parties hereto and their respective
successors, heirs, executors, administrators and permitted assigns, and no
others. Nothing in this Agreement will give any other Person not named herein
the benefit of any legal or equitable right, remedy or claim under this
Agreement. The rights and obligations under this Agreement are evidenced by the
ownership of the Capital Stock and Options. Notwithstanding the foregoing, the
rights of the Majority Stockholder and the Minority Stockholders in their
capacities as such (i.e., in contrast to the rights of Stockholders generally)
may only be transferred by WLR, Franklin and Lear NAOC in connection with a
Transfer of Capital Stock and Options to their Permitted Transferees.
     7.7 Termination. (a) This Agreement will terminate automatically on the
earlier of:
     (i) the written agreement of the Stockholders; or
     (ii) the consummation of an initial Public Offering.

30



--------------------------------------------------------------------------------



 



     7.8 Counterparts. This Agreement may be executed simultaneously in two or
more counterparts (including facsimile copies), any one of which need not
contain the signatures of more than one party, but all such counterparts taken
together will constitute one and the same agreement.
     7.9 Jurisdiction; Consent to Service of Process. (a) Each party hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the New York state court located in the Borough of
Manhattan, City of New York or the United States District for the Southern
District of New York (as applicable, the “New York Court”), and any appellate
court from any such court, in any proceeding arising out of or relating to any
Constituent Document, or for recognition or enforcement of any judgment
resulting from any such proceeding, and each party hereby irrevocably and
unconditionally agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in the New York Court.
          (b) It will be a condition precedent to each party’s right to bring
any such proceeding that such proceeding, in the first instance, be brought in
the New York Court (unless such proceeding is brought solely to obtain discovery
or to enforce a judgment), and if each such court refuses to accept jurisdiction
with respect thereto, such proceeding may be brought in any other court with
jurisdiction; provided that the foregoing will not apply to any proceeding by a
party seeking indemnification or contribution pursuant to any Constituent
Document or otherwise in respect of a proceeding against such party by a third
party if such proceeding by such party seeking indemnification or contribution
is brought in the same court as the proceeding against such party.
          (c) No party may move to (i) transfer any such proceeding from the New
York Court to another jurisdiction, (ii) consolidate any such proceeding brought
in the New York Court with a proceeding in another jurisdiction, or
(iii) dismiss any such proceeding brought in the New York Court for the purpose
of bringing the same in another jurisdiction.
          (d) Each party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, (i) any objection which it
may now or hereafter have to the laying of venue of any proceeding arising out
of or relating to the Constituent Documents in the New York Court, (ii) the
defense of an inconvenient forum to the maintenance of such proceeding in any
such court, and (iii) the right to object, with respect to such proceeding, that
such court does not have jurisdiction over such party. Each party irrevocably
consents to service of process in any manner permitted by law.
     7.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF
OR IN ANY WAY RELATED TO THE TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY.

31



--------------------------------------------------------------------------------



 



     7.11 No Strict Construction. The parties have participated jointly in the
preparation of the Constituent Documents. In the event an ambiguity or question
of intent or interpretation arises, any provision contained in the Constituent
Documents will be construed as if drafted jointly by the parties, and no
presumption or burden of proof will arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of the Constituent Documents.
     7.12 Certain Other Interpretive Matters. (a) Titles and headings to
Sections herein are inserted for convenience of reference only, and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement.
          (b) Unless the context otherwise requires, (i) all references to
articles, sections or schedules are to articles, sections or schedules of this
Agreement, (ii) the words “include”, “includes”, and “including” shall be deemed
to be followed by “without limitation” whether or not they are in fact followed
by such words or words of similar import, (iii) each term defined in this
Agreement has the meaning assigned to it, and (iv) each accounting term not
otherwise defined in this Agreement has the meaning assigned to it in accordance
with U.S. GAAP. All references to “$” or dollar amounts are references to lawful
currency of the United States of America.
     7.13 Expenses. All Reimbursable Expenses incurred by WLR, Franklin and Lear
NAOC will be paid or reimbursed by the Company. The Company will pay and be
responsible for all expenses and fees relating to its formation.
     7.14 Definitions. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the following meanings when
used herein with initial capital letters:
          “2007 EBITDA” means the consolidated net income of the Business for
calendar year 2007, (a) excluding (to the extent net income is reduced or
increased or net loss is increased or reduced thereby), without duplication,
(i) interest expense, (ii) provisions for taxes based on income,
(iii) depreciation expense, (iv) amortization expense, (v) Restructuring Costs,
(vi) transaction costs incurred in connection with the consummation of the
transactions contemplated in the Lear Acquisition Agreement, (vii) gains or
losses on the sale or disposal of assets not in the ordinary course of business,
(viii) the cumulative effect of any changes in accounting principles or
policies, (ix) investment income and losses, (x) fees or other amounts paid to
Affiliates of the Company, other than reimbursement of out-of-pocket expenses
incurred in good faith in furtherance of the Business, (xi) any WLR advisory or
management fees, (xii) non-recurring or extraordinary gains, losses or expenses
and (xiii) any costs related to establishing the Business as a stand alone
entity, including costs incurred under the Transition Services Agreement,
(b) adding thereto, without limitation, the actual benefits of any of the
following occurring (in whole or in part) prior to December 31, 2007, in each
case measured relative to the circumstances as of the date of the Lear
Acquisition Agreement and annualized for the entire 2007 calendar year,
(x) implementation of the Restructuring Plan, (y) increased pricing and other
changes to customer contracts agreed to or implemented on or after the date of
the Lear Acquisition Agreement, and (z)

32



--------------------------------------------------------------------------------



 




changes in wage rates, benefits and other aspects of labor or benefit agreements
agreed to or implemented on or after the date of the Lear Acquisition Agreement
(or agreed to prior to, but implemented on or after the date of the Lear
Acquisition Agreement), (c) deducting therefrom any costs incurred under the
Transition Services Agreement (other than non-recurring, one-time costs) and,
without duplication, any actual additional recurring administrative and overhead
expenses consistent with the services initially provided under the Transition
Services Agreement or otherwise required to operate the Business as a stand
alone entity, in each case annualized for the entire 2007 calendar year, and
(d) including such other equitable adjustments (additions or exclusions) as
reasonably appropriate to account for and exclude from 2007 EBITDA the effects
of non-recurring, extraordinary events or transactions outside the ordinary
course of business. The annualized benefits described in (b) above, the
annualized costs described in (c) above and the equitable adjustments described
in (d) above shall be determined in good faith and the Company and/or
Stockholders agree, upon request, to meet to discuss the appropriate treatment
of extraordinary events or transactions outside of the ordinary course of
business for purposes of determining 2007 EBITDA.
          “Accepting Optionholders” has the meaning set forth in Section 4.5.
          “Accounting Firm” means Deloitte & Touche LLP, or such other firm as
may be agreed in writing by the Company and the Stockholders.
          “Adjusted Capital Account” means, with respect to any Stockholder,
such Stockholder’s Capital Account increased by the sum of (i) such
Stockholder’s share of “partnership minimum gain” within the meaning of section
1.704-2(d) of the Regulations and (ii) such Stockholder’s share of “partner
nonrecourse debt minimum gain” within the meaning of section 1.704-2(i) of the
Regulations.
          “Affected Stockholder” has the meaning set forth in Section 4.6.
          “Affiliate” of a Person means any Person or entity which directly or
indirectly controls, is controlled by, or is under common control with (within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act) such Person or entity.
          “Arbiter” means a reputable investment banking or accounting firm
nationally recognized in the United States with no material relationship to the
Company or any of WLR, Franklin or Lear NAOC.
          “Asset Sale” means the sale or other disposition of all or a
substantial portion of the assets of the Company, as determined by the Board in
good faith.
          “Bankruptcy Decision” means, with respect to any Person, any of the
following actions: (a) filing any voluntary petition in bankruptcy on behalf of
such Person, (b) consenting to the filing of any involuntary petition in
bankruptcy against such Person, (c) filing any petition seeking, or consenting
to, reorganization or relief under any applicable federal, state or foreign law
relating to bankruptcy or insolvency, on

33



--------------------------------------------------------------------------------



 




behalf of such Person, (d) consenting to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator (or other similar official) of such
Person or a substantial part of the property of such Person, or (e) making any
assignment for the benefit of creditors on behalf of such Person.
          “Board” means the Company’s Board of Directors.
          “Book Value” means with respect to any Company asset, the asset’s
adjusted tax basis, except as follows:
(a) the initial Book Value of any asset contributed by a Stockholder to the
Company shall be the gross Fair Market Value of that asset;
(b) the Book Value of all Company assets shall be adjusted to equal their
respective gross Fair Market Values as of the date upon which any of the
following occurs: (i) the acquisition of an additional interest in the Company
after the Effective Date by any new or existing Stockholder, in exchange for
more than a de minimis Capital Contribution or the distribution by the Company
to a Stockholder of more than a de minimis amount of Company property as
consideration for an interest in the Company, if the Board reasonably determines
that such adjustment is necessary or appropriate to reflect the relative
economic interests of the Stockholders of the Company; (ii) the liquidation of
the Company within the meaning of Regulation Section 1.704-1(b)(2)(ii)(g); and
(iii) the grant of an interest in the Company as consideration for the provision
of services to or for the benefit to the Company;
(c) the Book Value of any Company asset distributed to any Stockholder shall be
the gross Fair Market Value of that asset on the date of distribution; and
(d) if an election under Code Section 754 has been made , the Book Value of
Company assets shall be increased (or decreased ) to reflect any adjustments to
the adjusted basis of the assets pursuant to Code Section 734(b) or Code
Section 743(b), but only to the extent that those adjustments are taken into
account in determining Capital Accounts pursuant to
Regulation Section 1.704-1(b)(2)(iv)(m) and Section 5.4(h) hereof; provided,
however, that Book Value shall not be adjusted pursuant to this subsection
(d) to the extent that the Board reasonably determines that an adjustment
pursuant to subsection (b) hereof is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subsection (d).
If the Book Value of an asset has been determined or adjusted hereby, that Book
Value shall thereafter be determined by taking into account all adjustments for
depreciation, if any, taken with respect to that asset for purposes of computing
Profits and Losses.
          “Business” means the business and operations comprising the Lear North
American ISD Business as of the date of the Lear Acquisition Agreement
(consisting of instrument panels, headliners, cockpits, flooring, acoustics,
door panels, blow molding

34



--------------------------------------------------------------------------------



 




and other miscellaneous automotive plastic parts), excluding any operations
relating to the Dayton, Tennessee plant and the existing joint ventures of Lear
NAOC or its Affiliates, being the Amtex, Reyes and CLA joint ventures.
          “Business Day” means a day that is not a Saturday, Sunday or day on
which commercial banking institutions located in New York City are authorized or
required to close.
          “Bylaws” means the Company’s bylaws, attached as Annex B.
          “Call Notice” has the meaning set forth in Section 4.5.
          “Call Option” has the meaning set forth in Section 4.5.
          “Call Option Closing” has the meaning set forth in Section 4.5.
          “Call Price” means the fair market value of the Capital Stock subject
to the Call Option determined based on the equity value of the Company and its
Subsidiaries as a whole multiplied by the Percentage Interest represented by
such Capital Stock after application of any reasonably relevant discounts, for
minority ownership status or the like, but not for liquidity, all as agreed or
determined in accordance with Section 4.5. The Call Price for an Option will
equal the Call Price for the Capital Stock for which such Option is exercisable
less the applicable exercise price.
          “Capital Account” means the capital account maintained for each
Stockholder pursuant to Section 5.7.
          “Capital Contributions” means, with respect to any Stockholder, the
amount of money and the initial Book Value of any property (other than money),
net of the amount of any debt to which such property is subject, contributed to
the Company with respect to the Common Stock in the Company held by such
Stockholder. The principal amount of a promissory note which is not readily
tradable on an established securities market and which is contributed to the
Company by the maker of the note shall not be included in the Capital Account of
any Person until the Company makes a taxable disposition of the note or until
(and to the extent) such Stockholder makes principal payments on the note, all
in accordance with Regulations Section 1.704-1(b)(2)(iv)(d)(2).
          “Capital Event” means (i) an Asset Sale, or (ii) the liquidation of
the Company, including, without limitation, a liquidation pursuant to an initial
Public Offering.
          “Capital Stock” includes all equity interests of the Company or any
Subsidiary, including common stock, preferred stock, membership interests and
all other equity interests of any kind.
          “Change in Control” means, with respect to any Person, the occurrence
of any of the following events: (i) any Person becomes the beneficial owner (as
defined in Rules 13d 3 and 13d 5 of the Securities Exchange Act of 1934) of
securities of such

35



--------------------------------------------------------------------------------



 




Person representing more than 40% of the total voting power of such Person’s
outstanding securities determined on a fully diluted basis; (ii) any transaction
(including, without limitation, any merger or consolidation) involving such
Person after the consummation of which the holders of such Person’s equity
securities immediately prior to such consummation will not own a majority of the
outstanding equity interest and voting power of the surviving corporation
immediately after such consummation; or (iii) the sale of a majority of such
Person’s assets.
          “Charter” means the Company’s charter, attached hereto as Annex A.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and any corresponding provisions of any succeeding law.
          “Common Stock” means Capital Stock issued pursuant to the Company’s
Constituent Documents that is designated therein as “common stock.”
          “Confidential Information” means all intellectual property, documents,
financial statements, records, business plans, reports and other information
(whether written or oral) of whatever kind or nature, which has value to the
Company or the Subsidiaries, or which is treated by the Company or a Subsidiary
as confidential and regardless of whether such information is marked
“confidential”, except such information that (i) is or becomes generally
available to the public through no action of the party (including its limited
partners, representatives, agents and affiliates) to which such information was
furnished, (ii) becomes available to the receiving party from a Person who is
not, to the receiving party’s knowledge, subject to any legally binding
obligation to keep such information confidential, (iii) is in the possession of
the receiving party prior to receipt from the Company or (iv) is developed
independently by the receiving party.
          “Constituent Documents” of an entity means the entity’s certificate of
incorporation or formation, operating agreement, charter, bylaws and other
documents pursuant to which the entity was legally formed and, as applied to the
Company, this Agreement, the Charter and Bylaws.
          “Demand Registration” means a Demand Registration pursuant to
Section 1.1 of the Registration Rights Agreement.
          “Distribution” means a transfer of cash or property to a Stockholder
on account of Capital Stock. All amounts required to be withheld pursuant to
Code section 1446 or any other provision of federal, state or local tax law are
treated as Distributions to the Stockholders subject to such requirement.
          “Escrow Agreement” means that certain escrow agreement by and among
Lear NAOC, the Company, WL Ross, Franklin and the escrow agent named therein,
the form of which is attached hereto as Annex C.
          “Escrowed Funds” means the total amount of Sixty Million Dollars
($60,000,000) either to be deposited and held in escrow in accordance with the
terms of the Escrow Agreement or to be covered by one or more Letters of Credit,
(i) Thirty

36



--------------------------------------------------------------------------------



 




Million Dollars ($30,000,000) of which shall be the responsibility of WL Ross,
(ii) Fifteen Million Dollars ($15,000,000) of which shall be the responsibility
of Franklin, and (iii) Fifteen Million Dollars ($15,000,000) of which shall be
the responsibility of Lear NAOC.
          “Fair Market Value” means the fair market value as determined in good
faith by the Board pursuant to the Required Board Approval.
          “Foreign Subsidiary Board” has the meaning set forth in Section 3.3.
          “Foreign Subsidiary Observer” has the meaning set forth in
Section 3.3.
          “Franklin” means the Stockholders identified under the name “Franklin”
on Schedule 1, together with any of their Affiliates holding Capital Stock or
Options.
          “Lear Acquisition Agreement” means that certain Asset Purchase
Agreement dated as of                     , 2006, among                     ,
Lear Corporation, the Company, International Automotive Components Group North
America, Inc., WLR and Franklin.
          “Lear Demand Request” has the meaning set forth in Section 6.1.
          “Lear ISD Closing” means the Closing as defined in the Lear
Acquisition Agreement.
          “Lear NAOC” means Lear North Atlantic Operations Corporation and the
Stockholders identified under the name “Lear NAOC” on Schedule 1, together with
any of their Affiliates holding Capital Stock or Options.
          “Lear North America ISD Business” shall mean the Business (as defined
in the Lear Acquisition Agreement).
          “Lear Warrant” means the warrant to acquire Common Stock issued to
Lear NAOC by the Company pursuant to Section 2.2 in the form of Annex D hereto.
          “Majority in Interest” means the affirmative vote of Stockholders that
hold more than 50% of the Common Stock outstanding as of the record date for
such vote.
          “Marketable Securities” means securities (i) which are of a class:
(a) of securities issued or fully guaranteed by the United States of America or
any agency thereof and entitled to the full faith and credit of the United
States of America, for which price quotations are routinely quoted and for which
there is a ready liquid market; or (b) both (I) registered pursuant to either
section 12(b) or section 12(g) of the Securities Exchange Act of 1934, as
amended, and (II) either listed on a national securities exchange or on the
Nasdaq Stock Market; and (ii) which may be resold immediately in the public
markets without requirement of further registration under the Securities Act or
which include contractual rights that could result in the registration of such
securities under the Securities Act within six months of the date of acquisition
of such securities.

37



--------------------------------------------------------------------------------



 



          “Minimum Gain” shall have the meaning set forth in
Regulation Section 1 .704-2(d).
          “Observer” has the meaning set forth in Section 3.3(h).
          “Options” means a security convertible into, exercisable for or
exchangeable for Capital Stock or any other right or option to acquire Capital
Stock, including , without limitation, the Lear Warrant.
          “Optionholders” has the meaning set forth in Section 4.5.
          “Percentage Interest” means, with respect to a given Stockholder or
shares of Capital Stock, the percent derived by dividing the number of shares of
Capital Stock held by such Stockholder by the number of shares of Capital Stock
then issued and outstanding.
          “Permitted Transferee” of a specified Person shall mean (i) any
Affiliate of such Person (and/or, in the case of Franklin, any advisory client
of Franklin Mutual Advisers, LLC) or, in the case of WLR, any limited partner or
comparable passive investor in a fund or other investment vehicle included in
the definition of “WLR” that receives Capital Stock or Options pursuant to a
normal course distribution (including a winding up) pursuant to the constituent
documents of such fund or other investment vehicle; provided that, in any such
case, such transferee is not engaged directly or indirectly in a business that
competes with the Business or (ii) any direct or indirect acquiror of a Person
in connection with a Change of Control.
          “Person” means an individual, corporation, partnership, limited
liability company, association, trust or any unincorporated organization.
          “Pledge Notice” has the meaning set forth in Section 4.1.
          “Profits” and “Losses” for any period means the taxable income or loss
of the Company for such period, as determined for federal income tax purposes,
adjusted as follows:
          (a) Items that are required by Section 703(a)(i) of the Code to be
separately stated shall be included;
          (b) Tax-exempt income as described in section 705(a)(1)(B) of the Code
realized by the Company during such fiscal year are taken into account as if it
was not tax exempt;
          (c) Expenditures of the Company described in section 705(a)(2)(B) of
the Code for such year, including items treated under section
1.704-1(b)(2)(iv)(i) of the Regulations as items described in section
705(a)(2)(B) of the Code, are taken into account as if they were deductible
items;

38



--------------------------------------------------------------------------------



 



          (d) With respect to property (other than money) which has been
contributed to the capital of the Company, Profit and Loss are computed in
accordance with the provisions of section 1.704-1(b)(2)(iv)(g) of the
Regulations by computing depreciation, amortization, gain or loss based upon the
Fair Market Value of such property on the books of the Company;
          (e) With respect to any property of the Company which has been
revalued as required or permitted by the Regulations under section 704(b) of the
Code, Profit or Loss are determined based upon the Fair Market Value of such
property as determined in such revaluation;
          (f) The difference between the Book Value and the Fair Market Value of
any asset of the Company are treated as gain or loss from the disposition of
such asset in the event that any revaluation of assets occur pursuant to section
1.704-1(b)(2)(iv)(e) or (f), including whenever, any new or existing Stockholder
acquires an additional interest in the Company in exchange for a non-de minimis
contribution to the capital of the Company; or such asset of the Company is
distributed to a Stockholder or a distribution is made to a Stockholder as
consideration for a reduction of such Stockholder’s interest in the Company or
in liquidation of such interest as defined in section 1.704-1(b)(2)(ii)(g) of
the Regulations; and
          (g) Interest paid on loans made to the Company by a Stockholder and
fees and other compensation paid to any Stockholder are deducted in computing
Profit and Loss.
          “Proportionate Interests” has the meaning set forth in Section 4.5.
          “Public Offering” means any firm commitment, underwritten public
offering of the Common Stock of the Company registered under the Securities Act,
other than a registration relating solely to a transaction under Rule 145 under
the Securities Act (or any successor thereto) or to an employee benefit plan of
the Company.
          “Redemption Event” means (i) a Bankruptcy Decision with respect to any
Stockholder or (ii) (with respect to Lear NAOC only) a Change in Control or the
delivery of a Pledge Notice.
          “Redemption Notice” has the meaning set forth in Section 4.6.
          “Redemption Price” means the fair market value of the Capital Stock
being redeemed pursuant to Section 4.6 determined based on the equity value of
the Company and its Subsidiaries as a whole multiplied by the Percentage
Interest represented by such Capital Stock after application of any reasonably
relevant discounts, for minority ownership status, liquidity or the like, all as
agreed or determined in accordance with Section 4.6, provided, however, that the
Redemption Price shall not include a discount for liquidity if the applicable
Redemption Event occurs after the date on which Lear NAOC may first exercise the
Lear Demand Right. The Redemption Price for an Option will equal the Redemption
Price for the Capital Stock for which it is exercisable less the applicable
exercise price.

39



--------------------------------------------------------------------------------



 



          “Registration Rights Agreement” has the meaning set forth in the Lear
Acquisition Agreement.
          “Regulations” means regulations of the Department of the Treasury
under the Code as such regulations may be changed from time to time.
          “Reimbursable Expenses” means all reasonable documented third-party
fees and expenses incurred by WLR, Franklin or Lear NAOC (including for legal
and other professional fees) in connection with this Agreement, and the
transactions contemplated hereby and thereby (excluding, for the avoidance of
doubt, the Lear Acquisition Agreement).
          “Reorganization” has the meaning set forth in Section 6.1.
          “Required Board Approval” means either (i) if the Board comprises less
than five directors, the unanimous approval of the Board, or (ii) if the Board
comprises five directors, the approval of four of the five members of the Board.
          “Restructuring” means the Company or any of its Subsidiaries or
Affiliates (a) becomes a party to any merger or consolidation or (b) purchases
or otherwise acquires all or a substantial part of the assets or equity of any
Person.
          “Restructuring Costs” means the costs incurred by the Company in
connection with implementation of the Restructuring Plan.
          “Restructuring Plan” means the Restructuring Plan, as agreed to by the
parties prior to the date hereof, as it may be amended by the Company from time
to time, provided that if the Company materially modifies the Restructuring Plan
after the date hereof, the parties shall in good faith make such equitable
adjustments as are reasonably appropriate in the calculation of 2007 EBITDA.
          “Sale Transaction” the meaning set forth in Section 3.4.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Stockholder Minimum Gain” means an amount, with respect to each
Stockholder Nonrecourse Debt, equal to the Minimum Gain that would result if
such Stockholder Nonrecourse Debt were treated as a nonrecourse liability,
determined in accordance with Regulation Section 1.704-2(i).
          “Stockholder Nonrecourse Debt” shall have the meaning of “partner
nonrecourse debt” set forth in Regulation Section 1.704-2(b)(4).
          “Stockholder Nonrecourse Deductions” has the same meaning as “partner
nonrecourse deduction” in Treasury Regulation Section 1.704-2(i)(1).

40



--------------------------------------------------------------------------------



 



          “Subsidiary” means any entity directly or indirectly controlled
(within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act) by the Company, whether or not in existence as of the date
hereof.
          “Target Balance” means, for any Stockholder as of any date, the amount
that would be distributable to such Stockholder on such date if (i) all the
assets of the Company were sold for cash equal to their respective Book Values
as of such date, (ii) all liabilities of the Company were paid in full (except
that in the case of a nonrecourse liability, such payment would be limited to
the Book Value of the asset or assets securing such liability), and (iii) all
remaining cash were distributed to the Stockholders pursuant to Section 5.5(d).
          “WLR” means the Stockholders identified under the name “WLR” on
Schedule 1, together with any of their Affiliates holding Capital Stock or
Options.
[Signature page to follow]

41



--------------------------------------------------------------------------------



 



     Executed as of the Effective Date.

            WLR Recovery Fund II, LP
      By:         Name: Stephen Toy      Title: Managing Director        WLR
Recovery Fund III, LP
      By:         Name: Stephen Toy      Title: Managing Director        Mutual
Beacon Fund of Franklin Mutual Series Fund, Inc.
      By:         Name: Bradley Takahashi      Title: Vice President       
Mutual Discovery Fund of Franklin Mutual Series Fund, Inc.
      By:         Name: Bradley Takahashi      Title: Vice President       
Mutual Qualified Fund of Franklin Mutual Series Fund, Inc.
      By:         Name: Bradley Takahashi      Title: Vice President     

B-1



--------------------------------------------------------------------------------



 



            Mutual Shares Fund of Franklin Mutual Series Fund, Inc.
      By:         Name: Bradley Takahashi      Title: Vice President       
Mutual Beacon Fund
      By:         Name: Bradley Takahashi      Title: Vice President       
Mutual Discovery Fund
      By:         Name: Bradley Takahashi      Title: Vice President       
Mutual Discovery Securities Fund of Franklin Templeton Variable Insurance
Products Trust
      By:         Name: Bradley Takahashi      Title: Vice President       
Mutual Shares Securities Fund of Franklin Templeton Variable Insurance Products
Trust
      By:         Name: Bradley Takahashi      Title: Vice President     

B-2



--------------------------------------------------------------------------------



 



            Franklin Mutual Beacon Fund of Franklin Templeton Investment Funds
      By:         Name: Bradley Takahashi      Title: Vice President       
Franklin Mutual Recovery Fund
      By:         Name: Bradley Takahashi      Title: Vice President       
Mutual Recovery Fund Limited
      By:         Name: Bradley Takahashi      Title: Vice President        Lear
North Atlantic Operations Corporation
      By:         Name: Daniel A. Ninivaggi      Title: Vice President &
Secretary     

B-3